
                                                                   Exhibit 10.29

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF NOVEMBER 15, 2006
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
"INTERCREDITOR AGREEMENT"), BETWEEN GENERAL ELECTRIC CAPITAL CORPORATION, AS
FIRST LIEN AGENT (AS DEFINED THEREIN), AND GENERAL ELECTRIC CAPITAL CORPORATION,
AS SECOND LIEN AGENT (AS DEFINED THEREIN). ANYTHING CONTAINED HEREIN TO THE
CONTRARY NOTWITHSTANDING, THE LIENS AND SECURITY INTERESTS GRANTED TO THE SECOND
LIEN AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT
AND THE EXERCISE OF CERTAIN RIGHTS OR REMEDIES BY THE SECOND LIEN AGENT AND THE
OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.

                         SECOND LIEN SECURITY AGREEMENT
                         ------------------------------

       SECOND LIEN SECURITY AGREEMENT (this "Security Agreement"), dated as of
November 15, 2006, by and among the Grantors identified as such on the signature
pages hereof (each a "GRANTOR" and collectively the "GRANTORS") and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, individually and in its
capacity as Agent for Lenders.

                               W I T N E S S T H:
                               - - - - - - - - -

       WHEREAS, pursuant to that certain Second Lien Credit Agreement dated as
of the date hereof by and among RadNet Management, Inc. ("BORROWER"), the other
Grantors, Agent and Lenders (including all annexes, exhibits and schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the "CREDIT AGREEMENT"), Lenders have agreed to make the Term Loan C
to Borrower;

       WHEREAS, in order to induce Agent and Lenders to enter into the Credit
Agreement and other Loan Documents and to induce Lenders to make the Term Loan C
as provided for in the Credit Agreement, Grantors have agreed to grant a
continuing Lien on the Collateral (as hereinafter defined) to secure the
Obligations;

       NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

       1.     DEFINED TERMS.

       (a)    All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Credit Agreement or in ANNEX A thereto. All
other terms contained in this Security Agreement, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein.

       (b)    "Uniform Commercial Code jurisdiction" means any jurisdiction that
has adopted all or substantially all of Article 9 as contained in the 2005
Official Text of the Uniform Commercial Code, as recommended by the National
Conference of Commissioners on Uniform State Laws and the American Law
Institute, together with any subsequent amendments or modifications to the
Official Text.



 
 

--------------------------------------------------------------------------------

 


       2.     GRANT OF LIEN.

       (a)    To secure the prompt and complete payment, performance and
observance of all of the Obligations, each Grantor hereby grants, assigns,
conveys, mortgages, pledges, hypothecates and transfers to Agent, for itself and
the benefit of Lenders, a Lien upon all of its right, title and interest in, to
and under all personal property and other assets, whether now owned by or owing
to, or hereafter acquired by or arising in favor of such Grantor (including
under any trade names, styles or derivations thereof), and whether owned or
consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which being hereinafter collectively referred to as the
"Collateral"), including:

              (i)    all Accounts;

              (ii)   all Chattel Paper;

              (iii)  all Documents;

              (iv)   all General Intangibles (including payment intangibles and
       Software);

              (v)    all Goods (including Inventory, Equipment and Fixtures);

              (vi)   all Instruments;

              (vii)  all Investment Property;

              (viii) all bank accounts and all deposits therein;

              (ix)   all money, cash or cash equivalents of any Grantor;

              (x)    all Supporting Obligations and Letter-of-Credit Rights of
       any Grantor;

                     (xi)   the commercial tort claims listed on SCHEDULE I; and

                     (xii)  to the extent not otherwise included, all Proceeds,
       tort claims, insurance claims and other rights to payments not otherwise
       included in the foregoing and products of the foregoing and all
       accessions to, substitutions and replacements for, and rents and profits
       of, each of the foregoing.

Notwithstanding the foregoing, the following property of Radiologix, Inc. is
excluded from the Collateral; the deposit account (and all funds and investments
therein) maintained at U.S. Bank, National Association and identified as account
number 22100381, to the extent that such deposit account is funded on the
Closing Date with proceeds of Loans for the purpose of effecting a covenant
defeasance of Radiologix, Inc.'s 10.5% Senior Notes due December 15, 2008 and a
subsequent redemption of such Senior Notes on or prior to December 15, 2006.

                                       2


 
 

--------------------------------------------------------------------------------

 


       (b)    In addition, to secure the prompt and complete payment,
performance and observance of the Obligations and in order to induce Agent and
Lenders as aforesaid, each Grantor hereby grants to Agent, for itself and the
benefit of Lenders, a right of setoff against the property of such Grantor held
by Agent or any Lender, consisting of property described above in SECTION 2(A)
now or hereafter in the possession or custody of or in transit to Agent or any
Lender, for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor, or as to which such Grantor may have any right or
power.

       3.     AGENT'S AND LENDERS' RIGHTS: LIMITATIONS ON AGENT'S AND LENDERS'
OBLIGATIONS.

       (a)    It is expressly agreed by Grantors that, anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of its
Contracts and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither Agent nor any
Lender shall have any obligation or liability under any Contract or License by
reason of or arising out of this Security Agreement or the granting herein of a
Lien thereon or the receipt by Agent or any Lender of any payment relating to
any Contract or License pursuant hereto. Neither Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Grantor under or pursuant to any Contract or License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract or License, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

       (b)    Agent may at any time after an Event of Default has occurred and
is continuing without prior notice to any Grantor, notify Account Debtors and
other Persons obligated on the Collateral that Agent has a security interest
therein, and that payments shall be made directly to Agent. Once any such notice
has been given to any Account Debtor or other Person obligated on the
Collateral, the affected Grantor shall not give any contrary instructions to
such Account Debtor or other Person without Agent's prior written consent.

       (c)    Agent may at any time in Agent's own name, in the name of a
nominee of Agent or in the name of any Grantor communicate (by mail, telephone,
facsimile or otherwise) with Account Debtors, parties to Contracts and obligors
in respect of Instruments to verify with such Persons, to Agent's satisfaction,
the existence, amount terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper and/or payment intangibles.

       4.     REPRESENTATIONS AND WARRANTIES. Each Grantor represents and
warrants that:

       (a)    Each Grantor has rights in and the power to transfer each item of
the Collateral upon which it purports to grant a Lien hereunder free and clear
of any and all Liens other than Permitted Encumbrances.

                                       3


 
 

--------------------------------------------------------------------------------

 


       (b)    No effective security agreement, financing statement, equivalent
security or Lien instrument or continuation statement covering all or any part
of the Collateral is on file or of record in any public office, except such as
may have been filed (i) by any Grantor in favor of Agent pursuant to this
Security Agreement or the other Loan Documents, and (ii) in connection with any
other Permitted Encumbrances.

       (c)    This Security Agreement is effective to create a valid and
continuing Lien on and, upon the filing of the appropriate financing statements
listed on SCHEDULE II hereto, a perfected Lien in favor of Agent, for itself and
the benefit of Lenders, on the Collateral with respect to which a Lien may be
perfected by filing pursuant to the Code. Such Lien is prior to all other Liens,
except Liens of the First Lien Agent under the First Lien Loan Documents to the
extent provided in the Intercreditor Agreement and other Permitted Encumbrances
that would be prior to Liens in favor of Agent for the benefit of Agent and
Lenders as a matter of law, and is enforceable as such as against any and all
creditors of and purchasers from any Grantor (other than purchasers and lessees
of Inventory in the ordinary course of business and non-exclusive licensees of
General Intangibles in the ordinary course of business). All action by any
Grantor necessary or desirable to protect and perfect such Lien on each item of
the Collateral has been duly taken.

       (d)    SCHEDULE III hereto lists all Instruments, Letter of Credit Rights
and Chattel Paper of each Grantor. All action by any Grantor necessary or
desirable to protect and perfect the Lien of Agent on each item set forth on
SCHEDULE III (including the delivery of all originals thereof to Agent and the
legending of all Chattel Paper as required by SECTION 5(B) hereof) has been duly
taken. The Lien of Agent, for the benefit of Agent and Lenders, on the
Collateral listed on SCHEDULE III hereto is prior to all other Liens, except
Permitted Encumbrances that would be prior to the Liens in favor of Agent as a
matter of law, and is enforceable as such against any and all creditors of and
purchasers from any Grantor.

       (e)    Each Grantor's name as it appears in official filings in the state
of its incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor's state of
incorporation or organization or a statement that no such number has been
issued, each Grantor's state of organization or incorporation, the location of
each Grantor's chief executive office, principal place of business, offices, all
warehouses and premises where Collateral is stored or located, and the locations
of its books and records concerning the Collateral are set forth on SCHEDULE
IV-A through SCHEDULE IV-Z, respectively, hereto. Each Grantor has only one
state of incorporation or organization.

       (f)    With respect to the Accounts (i) they represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
each Grantor's business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and no Grantor has made any agreement with any
Account Debtor for any extension of time for the payment thereof, any compromise
or settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance allowed by such Grantor in the ordinary course of its business for
prompt payment and disclosed to Agent; (iii) to each Grantor's knowledge, there
are no facts, events or occurrences which in any way impair the validity or

                                       4


 
 

--------------------------------------------------------------------------------

 


 enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on any Grantor's books and records and any invoices
and statements delivered to Agent and Lenders with respect thereto; (iv) no
Grantor has received any notice of proceedings or actions which are threatened
or pending against any Account Debtor which might result in any adverse change
in such Account Debtor's financial condition; and (v) no Grantor has knowledge
that any Account Debtor is unable generally to pay its debts as they become due.
Further with respect to the Accounts (x) the amounts shown on all invoices and
statements which may be delivered to the Agent with respect thereto are actually
and absolutely owing to such Grantor as indicated thereon and are not in any way
contingent; (y) no payments have been or shall be made thereon except payments
immediately delivered to the applicable Blocked Accounts or the Agent as
required pursuant to the terms of the Credit Agreement; and (z) to each
Grantor's knowledge, all Account Debtors have the capacity to contract.

       (g)    Intentionally Omitted.

       (h)    No Grantor has any interest in, or title to, any Patent, Trademark
or Copyright except as set forth in SCHEDULE V hereto. This Security Agreement
is effective to create a valid and continuing Lien on and, upon filing of the
Copyright Security Agreements with the United States Copyright Office and filing
of the Patent Security Agreements and the Trademark Security Agreements with the
United State Patent and Trademark Office, perfected Liens in favor of Agent on
each Grantor' s Patents, Trademarks and Copyrights and such perfected Liens are
enforceable as such as against any and all creditors of and purchasers from any
Grantor. Upon filing of the Copyright Security Agreements with the United States
Copyright Office and filing of the Patent Security Agreements and the Trademark
Security Agreements with the United State Patent and Trademark Office and the
filing of appropriate financing statements listed on SCHEDULE II hereto, all
action necessary or desirable to protect and perfect Agent's Lien on each
Grantor's Patents, Trademarks or Copyrights shall have been duly taken.

       (i)    All motor vehicles owned by each Grantor are listed on SCHEDULE VI
hereto, by model, model year and vehicle identification number ("VIN").

       5.     COVENANTS. Each Grantor covenants and agrees with Agent, for the
benefit of Agent and Lenders, that from and after the date of this Security
Agreement and until the Termination Date:

       (a)    FURTHER ASSURANCES: PLEDGE OF INSTRUMENTS; CHATTEL PAPER.

              (i)    At any time and from time to time, upon the written request
       of Agent and at the sole expense of Grantors, each Grantor shall promptly
       and duly execute and deliver any and all such further instruments and
       documents and take such further actions as Agent may deem desirable to
       obtain the full benefits of this Security Agreement and of the rights and
       powers herein granted, including (A) using its best efforts to secure all
       consents and approvals necessary or appropriate for the assignment to or
       for the benefit of Agent of any License or Contract held by such Grantor
       and to enforce the security interests granted hereunder; and (B) filing
       any financing or continuation statements under the Code with respect to
       the Liens granted hereunder or under any other Loan Document as to those
       jurisdictions that are not Uniform Commercial Code jurisdictions.

                                       5


 
 

--------------------------------------------------------------------------------

 


              (ii)   Unless Agent shall otherwise consent in writing (which
       consent may be revoked), each Grantor shall deliver to Agent (or First
       Lien Agent in accordance with the Intercreditor Agreement) all Collateral
       consisting of negotiable Documents, certificated securities, Chattel
       Paper and Instruments (in each case, accompanied by stock powers,
       allonges or other instruments of transfer executed in blank) promptly
       after such Credit Party receives the same.

              (iii)  Each Grantor shall, in accordance with the terms of the
       Credit Agreement, obtain or use its best efforts to obtain waivers or
       subordinations of Liens from landlords and mortgagees, and each Credit
       Party shall in all instances obtain signed acknowledgements of Agent's
       Liens from bailees having possession of any Grantor's Goods that they
       hold for the benefit of Agent.

              (iv)   If required by the terms of the Credit Agreement and not
       waived by Agent in writing (which waiver may be revoked), each Grantor
       shall obtain authenticated Control Letters from each issuer of
       uncertificated securities, securities intermediary, or commodities
       intermediary issuing or holding any financial assets or commodities to or
       for any Grantor.

              (v)    In accordance with Annex C to the Credit Agreement, each
       Grantor shall obtain a blocked account, lockbox or similar agreement with
       each bank or financial institution holding a Deposit Account for such
       Grantor.

              (vi)   Each Grantor that is or becomes the beneficiary of a letter
       of credit shall promptly, and in any event within two (2) Business Days
       after becoming a beneficiary, notify Agent thereof and enter into a
       tri-party agreement with Agent and the issuer and/or confirmation bank
       with respect to Letter-of-Credit Rights assigning such Letter-of-Credit
       Rights to Agent and directing all payments thereunder to an account of
       Agent's choice, all in form and substance reasonably satisfactory to
       Agent.

              (vii)  Each Grantor shall take all steps necessary to grant the
       Agent control of all electronic chattel paper in accordance with the Code
       and all "transferable records" as defined in each of the Uniform
       Electronic Transactions Act and the Electronic Signatures in Global and
       National Commerce Act.

              (viii) Each Grantor hereby irrevocably authorizes the Agent at any
       time and from time to time to file in any filing office in any Uniform
       Commercial Code jurisdiction any initial financing statements and
       amendments thereto that (a) indicate the Collateral (i) as all assets of
       such Grantor or words of similar effect, regardless of whether any
       particular asset comprised in the Collateral falls within the scope of
       Article 9 of the Code or such jurisdiction, or (ii) as being of an equal
       or lesser scope or with greater detail, and (b) contain any other
       information required by part 5 of Article 9 of the Code for the
       sufficiency or filing office acceptance of any financing statement or

                                       6


 
 

--------------------------------------------------------------------------------

 


       amendment, including (i) whether such Grantor is an organization, the
       type of organization and any organization identification number issued to
       such Grantor, and (ii) in the case of a financing statement filed as a
       fixture filing or indicating Collateral as as-extracted collateral or
       timber to be cut, a sufficient description of real property to which the
       Collateral relates. Each Grantor agrees to furnish any such information
       to the Agent promptly upon request. Each Grantor also ratifies its
       authorization for the Agent to have filed in any Uniform Commercial Code
       jurisdiction any initial financing statements or amendments thereto if
       filed prior to the date hereof.

              (ix)   Each Grantor shall promptly, and in any event within two
       (2) Business Days after the same is acquired by it, notify Agent of any
       commercial tort claim (as defined in the Code) acquired by it and unless
       otherwise consented by Agent, such Grantor shall enter into a supplement
       to this Security Agreement, granting to Agent a Lien in such commercial
       tort claim.

       (b)    MAINTENANCE OF RECORDS. Grantors shall keep and maintain, at their
own cost and expense, satisfactory and complete records of the Collateral,
including a record of any and all payments received and any and all credits
granted with respect to the Collateral and all other dealings with the
Collateral. Grantors shall mark their books and records pertaining to the
Collateral to evidence this Security Agreement and the Liens granted hereby. If
any Grantor retains possession of any Chattel Paper or Instruments with Agent's
consent, such Chattel Paper and Instruments shall be marked with the following
legend: "This writing and the obligations evidenced or secured hereby are
subject to the security interest of General Electric Capital Corporation, as
Agent, for the benefit of Agent and certain Lenders."

       (c)    COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.

              (i)    Grantors shall notify Agent immediately if they know or
       have reason to know that any application or registration relating to any
       Patent, Trademark or Copyright (now or hereafter existing) may become
       abandoned or dedicated, or of any adverse determination or development
       (including the institution of, or any such determination or development
       in, any proceeding in the United States Patent and Trademark Office, the
       United States Copyright Office or any court) regarding any Grantor's
       ownership of any Patent, Trademark or Copyright, its right to register
       the same, or to keep and maintain the same.

              (ii)   In no event shall any Grantor, either itself or through any
       agent, employee, licensee or designee, file an application for the
       registration of any Patent, Trademark or Copyright with the United States
       Patent and Trademark Office, the United States Copyright Office or any
       similar office or agency without giving Agent prior written notice
       thereof, and, upon request of Agent, Grantor shall execute and deliver
       any and all Patent Security Agreements, Copyright Security Agreements or
       Trademark Security Agreements as Agent may request to evidence Agent's
       Lien on such Patent, Trademark or Copyright, and the General Intangibles
       of such Grantor relating thereto or represented thereby.

                                       7


 
 

--------------------------------------------------------------------------------

 


              (iii)  Grantors shall take all actions necessary or requested by
       Agent to maintain and pursue each application, to obtain the relevant
       registration and to maintain the registration of each of the Patents,
       Trademarks and Copyrights (now or hereafter existing), including the
       filing of applications for renewal, affidavits of use, affidavits of
       noncontestability and opposition and interference and cancellation
       proceedings, unless the applicable Grantor shall determine that such
       Patent, Trademark or Copyright is not material to the conduct of its
       business.

              (iv)   In the event that any of the Patent, Trademark or Copyright
       Collateral is infringed upon, or misappropriated or diluted by a third
       party, such Grantor shall comply with Section 5(a)(ix) of this Security
       Agreement. Such Grantor shall, unless such Grantor shall reasonably
       determine that such Patent, Trademark or Copyright Collateral is in no
       way material to the conduct of its business or operations, promptly sue
       for infringement, misappropriation or dilution and to recover any and all
       damages for such infringement, misappropriation or dilution, and shall
       take such other actions as Agent shall deem appropriate under the
       circumstances to protect such Patent, Trademark or Copyright Collateral.

       (d)    INDEMNIFICATION. In any suit, proceeding or action brought by
Agent or any Lender relating to any Collateral for any sum owing with respect
thereto or to enforce any rights or claims with respect thereto, each Grantor
will save, indemnify and keep Agent and Lenders harmless from and against all
expense (including reasonable attorneys' fees and expenses), loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of the Account Debtor or other Person obligated on the
Collateral, arising out of a breach by any Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to, or in favor of, such obligor or its successors from such Grantor,
except in the case of Agent or any Lender, to the extent such expense, loss, or
damage is attributable solely to the gross negligence or willful misconduct of
Agent or such Lender as finally determined by a court of competent jurisdiction.
All such obligations of Grantors shall be and remain enforceable against and
only against Grantors and shall not be enforceable against Agent or any Lender.

       (e)    COMPLIANCE WITH TERMS OF ACCOUNTS, ETC. In all material respects,
each Grantor will perform and comply with all obligations in respect of the
Collateral and all other agreements to which it is a party or by which it is
bound relating to the Collateral.

       (f)    LIMITATION ON LIENS ON COLLATERAL. No Grantor will create, permit
or suffer to exist, and each Grantor will defend the Collateral against, and
take such other action as is necessary to remove, any Lien on the Collateral
except Permitted Encumbrances, and will defend the right, title and interest of
Agent and Lenders in and to any of such Grantor's rights under the Collateral
against the claims and demands of all Persons whomsoever.

       (g)    LIMITATIONS ON DISPOSITION. No Grantor will sell, license, lease,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so except as permitted by the Credit Agreement.

                                       8


 
 

--------------------------------------------------------------------------------

 


       (h)    FURTHER IDENTIFICATION OF COLLATERAL. Grantors will, if so
requested by Agent, furnish to Agent, as often as Agent requests, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Agent may reasonably request, all
in such detail as Agent may specify.

       (i)    NOTICES. Grantors will advise Agent promptly, in reasonable
detail, (i) of any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral, and (ii) of the occurrence of any other
event which would have a material adverse effect on the aggregate value of the
Collateral or on the Liens created hereunder or under any other Loan Document.

       (j)    GOOD STANDING CERTIFICATES. Not less frequently than once during
each calendar year, each Grantor shall, unless Agent shall otherwise consent,
provide to Agent a certificate of good standing from its state of incorporation
or organization.

       (k)    NO REINCORPORATION. Without limiting the prohibitions on mergers
involving the Grantors contained in the Credit Agreement, no Grantor shall
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the date hereof
without the prior written consent of Agent.

       (l)    TERMINATIONS; AMENDMENTS NOT AUTHORIZED. Each Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of Agent and agrees that it will not do so without the prior
written consent of Agent, subject to such Grantor's rights under Section
9-509(d)(2) of the Code.

       (m)    AUTHORIZED TERMINATIONS. Agent will promptly deliver to each
Grantor for filing or authorize each Grantor to prepare and file termination
statements and releases in accordance with SECTION 9.20 of the Credit Agreement.

       6.     AGENT'S APPOINTMENT AS ATTORNEY-IN-FACT.

       On the Closing Date each Grantor shall execute and deliver to Agent a
power of attorney (the "POWER OF ATTORNEY") substantially in the form attached
hereto as Exhibit A. The power of attorney granted pursuant to the Power of
Attorney is a power coupled with an interest and shall be irrevocable until the
Termination Date. The powers conferred on Agent, for the benefit of Agent and
Lenders, under the Power of Attorney are solely to protect Agent's interests
(for the benefit of Agent and Lenders) in the Collateral and shall not impose
any duty upon Agent or any Lender to exercise any such powers. Agent agrees that
(a) except for the powers granted in clause (h) of the Power of Attorney, it
shall not exercise any power or authority granted under the Power of Attorney
unless an Event of Default has occurred and is continuing, and (b) Agent shall
account for any moneys received by Agent in respect of any foreclosure on or
disposition of Collateral pursuant to the Power of Attorney provided that none
of Agent or any Lender shall have any duty as to any Collateral, and Agent and
Lenders shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers. NONE OF AGENT, LENDERS OR THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY
POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY
TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

                                       9


 
 

--------------------------------------------------------------------------------

 


       7.     REMEDIES: RIGHTS UPON DEFAULT.

       (a)    In addition to all other rights and remedies granted to it under
this Security Agreement, the Credit Agreement, the other Loan Documents and
under any other instrument or agreement securing, evidencing or relating to any
of the Obligations, if any Event of Default shall have occurred and be
continuing, Agent may, subject to the terms of the Intercreditor Agreement,
exercise all rights and remedies of a secured party under the Code. Without
limiting the generality of the foregoing, and subject to the terms of the
Intercreditor Agreement, each Grantor expressly agrees that in any such event
Agent, without demand of performance or other demand, advertisement or notice of
any kind (except the notice specified below of time and place of public or
private sale) to or upon such Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the Code and other applicable law), may forthwith enter upon
the premises of such Grantor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving
such Grantor or any other Person notice and opportunity for a hearing on Agent's
claim or action and may collect, receive, assemble, process, appropriate and
realize upon the Collateral, or any part thereof, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or sell or otherwise
dispose of and deliver said Collateral (or contract to do so), or any part
thereof, in one or more parcels at a public or private sale or sales, at any
exchange at such prices as it may deem acceptable, for cash or on credit or for
future delivery without assumption of any credit risk. Agent or any Lender shall
have the right upon any such public sale or sales and, to the extent permitted
by law, upon any such private sale or sales, to purchase for the benefit of
Agent and Lenders, the whole or any part of said Collateral so sold, free of any
right or equity of redemption, which equity of redemption each Grantor hereby
releases. Such sales may be adjourned and continued from time to time with or
without notice. Agent shall have the right to conduct such sales on any
Grantor's premises or elsewhere and shall have the right to use any Grantor's
premises without charge for such time or times as Agent deems necessary or
advisable.

       If any Event of Default shall have occurred and be continued, each
Grantor further agrees, at Agent's request, to assemble the Collateral and make
it available to Agent at a place or places designated by Agent which are
reasonably convenient to Agent and such Grantor, whether at such Grantor's
premises or elsewhere. Until Agent is able to effect a sale, lease, or other
disposition of Collateral, Agent shall have the right to hold or use Collateral,
or any part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by Agent. Agent shall have no obligation to any Grantor to maintain or preserve
the rights of such Grantor as against third parties with respect to Collateral
while Collateral is in the possession of Agent. Agent may, if it so elects, seek
the appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Agent's remedies (for the benefit of Agent and Lenders), with
respect to such appointment without prior notice or hearing as to such
appointment. Subject to the terms of the Intercreditor Agreement, Agent shall

                                       10


 
 

--------------------------------------------------------------------------------

 


 apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale to the Obligations as provided in the Credit Agreement, and
only after so paying over such net proceeds, and after the payment by Agent of
any other amount required by any provision of law, need Agent account for the
surplus, if any, to any Grantor. To the maximum extent permitted by applicable
law, each Grantor waives all claims, damages, and demands against Agent or any
Lender arising out of the repossession, retention or sale of the Collateral
except such as arise solely out of the gross negligence or willful misconduct of
Agent or such Lender as finally determined by a court of competent jurisdiction.
Each Grantor agrees that ten (10) days prior notice by Agent of the time and
place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters. Grantors shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Obligations, including any attorneys' fees and other
expenses incurred by Agent or any Lender to collect such deficiency.

       (b)    Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

       (c)    To the extent that applicable law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 7(c) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent's exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7(c). Without limitation upon the foregoing, nothing contained in this
Section 7(c) shall be construed to grant any rights to any Grantor or to impose
any duties on Agent that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 7(c).

                                       11


 
 

--------------------------------------------------------------------------------

 


       (d)    Neither the Agent nor the Lenders shall be required to make any
demand upon, or pursue or exhaust any of their rights or remedies against, any
Grantor, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof. Neither the Agent nor the Lenders shall be required to
marshal the Collateral or any guarantee of the Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder or under any other Loan Document shall be cumulative. To
the extent it may lawfully do so, each Grantor absolutely and irrevocably waives
and relinquishes the benefit and advantage of, and covenants not to assert
against the Agent or any Lender, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.

       8.     GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the
purpose of enabling Agent to exercise rights and remedies under SECTION 7 hereof
(including, without limiting the terms of SECTION 7 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Agent, for the benefit of Agent and Lenders, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

       9.     LIMITATION ON AGENT'S AND LENDERS' DUTY IN RESPECT OF COLLATERAL.
Agent and each Lender shall use reasonable care with respect to the Collateral
in its possession or under its control. Neither Agent nor any Lender shall have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

       10.    REINSTATEMENT. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor's assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a "voidable preference," "fraudulent conveyance," or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

                                       12


 
 

--------------------------------------------------------------------------------

 


       11.    NOTICES. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Security
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner, and
deemed received, as provided for in the Credit Agreement.

       12.    SEVERABILITY. Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement. This Security Agreement is to be read, construed and applied together
with the Credit Agreement and the other Loan Documents which, taken together,
set forth the complete understanding and agreement of Agent, Lenders and
Grantors with respect to the matters referred to herein and therein.

       13.    NO WAIVER; CUMULATIVE REMEDIES. Neither Agent nor any Lender shall
by any act, delay, omission or otherwise be deemed to have waived any of its
rights or remedies hereunder, and no waiver shall be valid unless in writing,
signed by Agent and then only to the extent therein set forth. A waiver by Agent
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which Agent would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Agent or any Lender, any right, power or privilege hereunder, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by Agent and
Grantors.

       14.    LIMITATION BY LAW. All rights, remedies and powers provided in
this Security Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Security Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

       15.    TERMINATION OF THIS SECURITY AGREEMENT. Subject to SECTION 10
hereof, this Security Agreement shall terminate upon the Termination Date.

                                       13


 
 

--------------------------------------------------------------------------------

 


       16.    SUCCESSORS AND ASSIGNS. This Security Agreement and all
obligations of Grantors hereunder shall be binding upon the successors and
assigns of each Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights and remedies of Agent, for the
benefit of Agent and Lenders, hereunder, inure to the benefit of Agent and
Lenders, all future holders of any instrument evidencing any of the Obligations
and their respective successors and assigns. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to Agent, for the benefit of
Agent and Lenders, hereunder. No Grantor may assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Security Agreement.

       17.    COUNTERPARTS. This Security Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be authenticated by manual
signature, facsimile or, if approved in writing by Agent, electronic means, all
of which shall be equally valid.

       18.    GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
=THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH
GRANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN
NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN GRANTORS, AGENT AND LENDERS
PERTAINING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT, LENDERS AND GRANTORS ACKNOWLEDGE
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT. EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT
AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL
RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.


                                       14


 
 

--------------------------------------------------------------------------------

 


       19.    WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND
GRANTORS ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

       20.    SECTION TITLES. The Section titles contained in this Security
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

       21.    NO STRICT CONSTRUCTION. The parties hereto have participated
jointly in the negotiation and drafting of this Security Agreement. In the event
an ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.

       22.    ADVICE OF COUNSEL. Each of the parties represents to each other
party hereto that it has discussed this Security Agreement and, specifically,
the provisions of SECTION 18 and SECTION 19, with its counsel.

       23.    BENEFIT OF LENDERS. All Liens granted or contemplated hereby shall
be for the benefit of Agent, individually, and Lenders, and all proceeds or
payments realized from Collateral in accordance herewith shall be applied to the
Obligations in accordance with the terms of the Credit Agreement.


                            [Signature Page Follows]


                                       15


 
 

--------------------------------------------------------------------------------

 


       IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                                      GRANTORS:

                                      RADNET MANAGEMENT, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      PRIMEDEX HEALTH SYSTEMS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      BEVERLY RADIOLOGY MEDICAL GROUP, III

                                      BY: PRONET IMAGING MEDICAL GROUP, INC.,
                                      ITS GENERAL PARTNER

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------

                                      BY: BEVERLY RADIOLOGY MEDICAL GROUP, INC.,
                                      ITS GENERAL PARTNER

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


               [Signature Page to Second Lien Security Agreement]



 
 

--------------------------------------------------------------------------------

 


                                      BEVERLY RADIOLOGY MEDICAL GROUP, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------

                                      PRONET IMAGING MEDICAL GROUP, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      RADNET SUB, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------

                                      SO CAL MR SITE MANAGEMENT, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      RADNET MANAGEMENT I, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


               [Signature Page to Second Lien Security Agreement]



 
 

--------------------------------------------------------------------------------

 


                                      RADNET MANAGEMENT II, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      RADNET MANAGED IMAGING SERVICES, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      DIAGNOSTIC IMAGING SERVICES, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: Chief Financial Officer
                                            ------------------------------------


                                      RADIOLOGIX, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      ADVANCED IMAGING PARTNERS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


               [Signature Page to Second Lien Security Agreement]



 
 

--------------------------------------------------------------------------------

 


                                      IDE IMAGING PARTNERS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      MID ROCKLAND IMAGING PARTNERS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      PACIFIC IMAGING PARTNERS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      QUESTAR IMAGING, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      TREASURE COAST IMAGING PARTNERS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


               [Signature Page to Second Lien Security Agreement]



 
 

--------------------------------------------------------------------------------

 


                                      COMMUNITY IMAGING PARTNERS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      RADIOLOGY AND NUCLEAR MEDICINE IMAGING
                                      PARTNERS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      VALLEY IMAGING PARTNERS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      QUESTAR DULUTH, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      QUESTAR LOS ALAMITOS, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


               [Signature Page to Second Lien Security Agreement]



 
 

--------------------------------------------------------------------------------

 


                                      QUESTAR VICTORVILLE, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      ROCKY MOUNTAIN OPENSCAN MRI, LLC

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


                                      FRI, INC.

                                      By: /s/ Howard G. Berger
                                         ---------------------------------------

                                      Name: Howard G. Berger, M.D.
                                           -------------------------------------

                                      Title: President
                                            ------------------------------------


               [Signature Page to Second Lien Security Agreement]



 
 

--------------------------------------------------------------------------------

 


                                      GENERAL ELECTRIC CAPITAL CORPORATION,
                                      AS AGENT

                                      By: /s/ Andrew D. Moore
                                         ---------------------------------------

                                      Name: Andrew D. Moore
                                           -------------------------------------

                                      Title: Duly Authorized Signatory
                                            ------------------------------------


               [Signature Page to Second Lien Security Agreement]



 
 

--------------------------------------------------------------------------------

 



                                    EXHIBIT A
                                    ---------



                                POWER OF ATTORNEY

       This Power of Attorney is executed and delivered by ____________________,
a _____________________ corporation ("Grantor") to General Electric Capital
Corporation, a Delaware corporation (hereinafter referred to as "Attorney"), as
Agent for the benefit of Agent and Lenders, under a Second Lien Credit Agreement
and a Second Lien Security Agreement, both dated as of November 15, 2006, and
other related documents (the "Loan Documents"). No person to whom this Power of
Attorney is presented, as authority for Attorney to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
Grantor as to the authority of Attorney to take any action described below, or
as to the existence of or fulfillment of any condition to this Power of
Attorney, which is intended to grant to Attorney unconditionally the authority
to take and perform the actions contemplated herein, and Grantor irrevocable
waives any right to commence any suit or action, in law or equity, against any
person or entity which acts in reliance upon or acknowledges the authority
granted under this Power of Attorney. The power of attorney granted hereby is
coupled with an interest, and may not be revoked or canceled by Grantor without
Attorney' s written consent.

       Grantor hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), with full power of
substitution, as Grantor's true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Grantor and in the
name of Grantor or in its own name, from time to time in Attorney's discretion,
to take any and all appropriate action and to execute and deliver any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of the Loan Documents and, without limiting the generality of the
foregoing, Grantor hereby grants to Attorney the power and right, on behalf of
Grantor, without notice to or assent by Grantor, and at any time, to do the
following: (a) change the mailing address of Grantor, open a post office box on
behalf of Grantor, open mail for Grantor, and ask, demand, collect, give
acquittances and receipts for, take possession of, endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, and notices in connection with any property
of Grantor; (b) effect any repairs to any asset of Grantor, or continue or
obtain any insurance and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against Grantor or its property;
(d) defend any suit, action or proceeding brought against Grantor if Grantor
does not defend such suit, action or proceeding or if Attorney believes that
Grantor is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (e) file or prosecute any claim, litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any and all such moneys due to Grantor whenever
payable and to enforce any other right in respect of Grantor's property; (f)
cause the certified public accountants then engaged by Grantor to prepare and



 
 

--------------------------------------------------------------------------------

 


 deliver to Attorney at any time and from time to time, promptly upon Attorney's
request, the following reports: (1) a reconciliation of all accounts, (2) an
aging of all accounts, (3) trial balances, (4) test verifications of such
accounts as Attorney may request, and (5) the results of each physical
verification of inventory; (g) communicate in its own name with any party to any
Contract with regard to the assignment of the right, title and interest of such
Grantor in and under the Contracts and other matters relating thereto; (h) to
file such financing statements with respect to the Security Agreement, with or
without Grantor's signature, or to file a photocopy of the Security Agreement in
substitution for a financing statement, as the Agent may deem appropriate and to
execute in Grantor's name such financing statements and amendments thereto and
continuation statements which may require the Grantor's signature; and (i)
execute, in connection with any sale provided for in any Loan Document, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral and to otherwise direct such sale or resale, all as
though Attorney were the absolute owner of the property of Grantor for all
purposes, and to do, at Attorney's option and Grantor's expense, at any time or
from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve, or realize upon Grantor's property or assets and
Attorney's Liens thereon, all as fully and effectively as Grantor might do.
Grantor hereby ratifies, to the extent permitted by law, all that said Attorney
shall lawfully do or cause to be done by virtue hereof.

       IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and
Grantor has caused its seal to be affixed pursuant to the authority of its board
of directors this _______ day of ____________, 2006.


                                      [                 GRANTOR                ]
                                       -----------------------------------------



                                      By:
                                          --------------------------------------
                                      Name:
                                            ------------------------------------
                                      Title:
                                             -----------------------------------


                            NOTARY PUBLIC CERTIFICATE
                            -------------------------

       On this _____ day of ______________, 2006, [officer's name] who is
personally known to me appeared before me in his/her capacity as the [title] of
[Grantor] ("Grantor") and executed on behalf of Grantor the Power of Attorney in
favor of General Electric Capital Corporation to which this Certificate is
attached.


                                      ------------------------------------------
                                      Notary Public



 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
SCHEDULE I
 
to
 
SECURITY AGREEMENT
 
COMMERCIAL TORT CLAIMS
 
NONE
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
to
 
SECURITY AGREEMENT
 
FILING JURISDICTIONS
 
Credit party
Jurisdiction of Organization
Primedex Health Systems, Inc.
New York
Diagnostic Imaging Services, Inc.
Delaware
Radnet Management, Inc.
California
Beverly Radiology Medical Group, Inc.
California
Pronet Imaging Medical Group, Inc.
California
Radnet Sub, Inc.
California
SoCal MR Site Management, Inc.
California
Radnet Management I, Inc.
California
Radnet Management II Inc.
California
Radnet Managed Imaging Services, Inc.
California
Beverly Radiology Medical Group, III
California
FRI, Inc.
California
Radiologix, Inc.
Delaware
Advanced Imaging Partners, Inc.
Delaware
Ide Imaging Partners, Inc.
Delaware
Mid Rockland Imaging Partners, Inc.
Delaware
Pacific Imaging Partners, Inc.
California
Questar Imaging, Inc.
Florida
Treasure Coast Imaging Partners, Inc.
Delaware
Community Imaging Partners, Inc.
Delaware
Radiology and Nuclear Medicine
Imaging Partners, Inc.
Delaware
Valley Imaging Partners, Inc.
California
Questar Duluth, Inc.
Florida
Questar Los Alamitos, Inc.
Florida
Questar Victorville, Inc.
Florida
Rocky Mountain OpenScan MRI, LLC
Colorado

 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE III
to
SECURITY AGREEMENT
 
INSTRUMENTS
CHATTEL PAPER
AND
LETTER OF CREDIT RIGHTS
 
That certain Master Intercompany Subordinated Note dated as of November 15,2006
by and among the Credit Parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-A
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADNET MANAGEMENT, INC.'S COLLATERAL
 
I.  
Grantor's official name:                                         RadNet
Management, Inc.

 
II.  
Type of entity:                                                      Corporation

 
III.  
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 1820757

 
IV.  
State or Incorporation or Organization of RadNet Management, Inc.: California

 
V.  
Chief Executive Office and principal place of business of RadNet Management,
Inc.:

 
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025


VI.
Corporate Offices of RadNet Management, Inc.:1510 Cotner Ave.

 
Los Angeles, CA 90025

 
VII.  
Warehouses:                                                      None

 
VIII.  
Other Premises at which Collateral is Stored or Located: (see Attached)

 
IX  .
  Locations of Records Concerning Collateral:1510 Cotner Ave.

 
Los Angeles, CA 90025

 
 
 
 

--------------------------------------------------------------------------------

 
 
RADNET MANAGEMENT. INC.
 
LOCATION LIST
 
Antelope Valley MRI Medical Clinic
43713 No. 20th Street West #6
Lancaster CA 93534
PH: (661) 949-8280
FX: (661) 942-1519
 
Site Mgr: Mike Buxton
Reg Dir: Joan Brandehoff
SLS: Julie Sassoon
Beverly Tower Wilshire Adv Imaging Center
8750 Wilshire Blvd #100
Beverly Hills CA 90211
PH: (310) 689-3100
FX: (310) 689-3130
Site/Reg Mgr: Susan Jordan
SLS: Nicole Blaine
Beverly Tower Women·s Center
455 N. Roxbury Drive
Beverly Hills CA 90210
PH: (310) 385-7747
FX; (310) 385-9144
 
Site Mgr: Jun Nicolas
Reg Mgr: Susan Jordan
SLS: Nicole Blaine
Burbank Advanced Imaging
10101 Riverside Drive
Toluca Lake CA 91602
PH: (818) 762-2626
FX: (818) 762-0288
Sile Mgr: Carmen Cooper
Reg Dir: Joan Brandehoff
SLS: Julie Sassoon
Burbank Advanced
Imaging –X-ray Center
3808 Riverside Drive #120
Burbank CA 91505
PH: (818) 842-5742
FX: (818) 842•1369
 
Site Mgr: Carmen Cooper
Reg Dir: Joan Brandehoff
SLS: Julie Sassoon
Camarillo Imaging
Center
 
3901 Las Posas Road, Ste 104
Camarillo CA 93010
PH: (805) 389-9657
FX: (805) 388-9707/389-3218
Site Mgr: Rosie Castaneda
Reg Mgr: Ryan Dyer
Reg. Dir. Joan Brandehoff
SLS: Carol Shearer
 
Chino Valley MRI
 
5470 Jefferson Avenue
Chino CA 91710
PH: (909) 464-8955
FX: (909) 465-9782
Site Mgr: Debbie Crocker
Reg Dir: Joan Brandehoff
SLS: Stacey Hunt
 
Corona Adv. Img.
X-ray/Mammo/Ultrasound
 
802 Magnolia Ave., #205 Corona, CA 92879
PH: (951) 256-8686
FX; (951) 256-8685
Site Supvr: Jessica Dean
Reg. Dir. Susan Moore
SLS: Stacey Hunt
Desert Advaneed IMG
- Bermuda Dunes
41-120 Washington, JFK
2nd Fl
Bermuda Dunes CA 92201
PH: (760) 200-4168
FX: (760) 200-4387
Site Mgr: Suzette Castillo
Reg Mgr: Merrelyn Alford
SLS: Leslie Silva
Desert Advanced
Imaging - Indio
81-880 Dr. Carreon Blvd
#A-102
Indio CA 92201-5559
PH: (760) 863-3857
FX: (760) 863-5249
Site Mgr: Suzette Castillo
Reg Mgr: Merrelyn Alford
SLS: Leslie Silva
Desert Advanced
 
Imaging• Palm Desert
72-855 Fred Waring Drive
Palm Desert CA 92260
PH: (760) 837-1420
FX: (760) 836-0385
Site Mgr: Suzette Castillo
Reg Mgr: Merrelyn Alford
SLS: Leslie Silva
 
Desert Advanced
Imaging - Palm Springs Satelite
275 N. El Cielo, Ste B1
Palm Springs CA 92262
PH: (760) 318-1934
FX: (760) 318-8637
Site Mgr: Teresa Ryan
Reg Mgr: Merrelyn Alford
SLS: Leslie Silva
Desert Advanced
 
Imaging - Palm Springs
2601 E. Tahquitz Cyn Way
Palm Springs CA 92262
PH: (760) 318-2980
FX: (760) 318-6975
Site Mgr: Teresa Ryan
Reg Mgr: Merrelyn Alford
SLS: Leslie Silva
Desert Advanced PET
1190 N. Indian Canyon.
Ste E155
Palm Springs CA 92260
PH: (760) 318-2980
FX: (760)318-6975
 
Reg Mgr: Merrelyn Alford
 
DRI
 
79 Scripps Drive #100
Sacramento CA 95825
PH: (916) 921-1300
FX; (916) 921-1095
Site Mgr: Liz Engtand
Reg Dir: Chris Gordon
SLS: Jessica Neves
 
Emeryville Adv Img
 
6121 Hollis Street. #1
Emeryville CA 94608
 
PH: (510) 601-7979
FX: (510) 420-3484
 
Reg Op Mgr: Maria Thornton
Reg Dir: Chris Gordon
SLS:
 
Fresno Imaging Center
aka Thesta Advanced Imaging
6191 N. Thesta Ave.
 
Fresno. CA 93710
PH: (559) 447-2600
 
FX: (559) 436-5213
Site Mgr:
Reg Mgr: Julie Ferriera
 
Reg. Dir. Chris Gordon
SLS: Frances Mejias
Grove Diagnostic
 
Imaging
8283 Grove Avenue #101
Rancho Cucamonga CA
91730
PH: (909) 982-8638
 
FX: (909) 920-0640
Site Mgr: Shannon Urban
Reg Dir: Joan Brandehoff
 
SLS:
Grove Diagnostic
 
Imaging - Haven
8599 Haven Avenue #101
Rancho Cucamonga CA
91730
PH: (909) 483-1296
 
FX: (909) 484-7930
Site Mgr: Shannon Urban
Reg Dir: Joan Brandehoff
 
SLS:
Healthcare Imaging
 
Center
4334 Central Avenue
 
Riverside CA 92506
PH: (951) 682-7580
FX: (951) 682-2143 (-
1580)
Site Mgr: Kim Ross
Reg Mgr: Susan Moore
SLS: Leslie Chambers/M.
Young
Healthcare Imaging
 
Moreno Valley
11441 Heacock St. Ste E
Moreno Valley CA 92557
PH: 951-571-0037
FX: 951-571-0042
Site Mgr: Kim Ross
Reg Mgr: Susan Moore
 
SLS:
 
Healthcare Img Cntr·- Yucaipa
 
34675 Yucaipa Blvd.
Yucaipa CA 02399-4155
PH: (909) 790-9399*
FX: (909) 790-8662
Site Mgr: Kim Ross
Reg Mgr: Susan Moore
SLS:
*PrimeCare Moreno Valley phone
Irvine Advanced Imaging
 
35 Creek Rd.
Irvine, CA 92604
PH: (949) 451-9151
FX: (949) 786-1588
Site Mgr: Christine Perry
Reg Mgr: Mary Cexton
SLS: Valerie Allaeddini
Lancaster Imaging
 
44725 Tenth St West #150
Lancaster CA 93534
PH: (661) 945-5855
FX: (661) 945-7568
Site Mgr: Mike Buxton
Reg Dlr: Joan Brandehoff
SLS: Julie Sassoon
Open MRI of Lancaster
44305 Lorimer Streel Ste
100
Lancaster CA 93534
PH: (661) 945-8642
FX: (661) 940-1580
Site Mgr: Mike Buxton
Reg Dir: Joan Brandehoff
SLS: Julie Sassoon

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Loma Vista Imaging Center
 
N. Ashwood - Buenaventura
 
120 N. Ashwood Avenue
Ventura CA 93003
PH: (805) 650-4767
FX: (805) 650-4799
Site Mgr: Ryan Dyer
Reg Mgr: Ryan Dyer
Reg. Dir. Joan Brandehoff
SLS: Mark Serve
Loma Vista Imaging
Center
Loma Vista -
Buenaventura
 
888 S. Hill Road
Ventura CA 93003
PH: (805) 477-6181
FX: (805) 650-8669
Site Mgr: Ryan Dyer
Reg Mgr: Ryan Dyer
Reg. Dir. Joan Brandehoff
SLS: Mark Serve
Loma Vista Imaging
Center
 
Oxnard• Buenaventura
 
2200 E. Gonzales Road
Oxnard CA 93030
PH: (805) 988-8108
FX: (805) 485-0732
Site Mgr: Ryan Dyer
Reg Mgr: Ryan Dyer
Reg. Dir. Joan Brandehoff
SLS: Mark Serve
Loma Vista Imaging Center
 
Camarillo
2620 Las Posas Rd #2640
B/C
Camarillo CA 93010
PH: (805) 383-2133
FX: (805) 445-4654
Site Mgr: Ryan Dyer
Reg Mgr: Ryan Dyer
Reg. Dir. Joan Brandehoff
SLS: Mark Serve
Los Coyotes Imaging
3320 Los Coyotes Dgt, Ste
120
X-Ray Ste 112; Women's
Ste 260
Long Beach CA 90808
PH: (562) 627-0903
FX: (562) 627-0923
Site Mgr: Lynn Godinez
Reg Dir: Joan Brandehoff
SLS: Kelly Field
Los Coyotes Imaging
 
Atlantic Avenue
 
2699 Atlantic Avenue
 
Long Beach CA 90806
PH: (562) 981-7479
FX: (562) 490-7253
Site Mgr: Lynn Godinez
Los Coyotes Imaging
 
Spring Street
 
6226 E. Spring St. #100
 
Long Beach CA 90815
PH: (562) 421-5640
FX: (562) 421-8049
Site Mgr: Lynn Godinez
MDI - Thousand Oaks (Medical Diagnostic
Imaging)
 
300 Lombard Street
 
Thousand Oaks CA 91360
PH: (805) 495-1220
FX: (805) 496-1790
Site Mgr: Susie Perez
MDI. - Westlake X-ray (Medical Diagnostic
Imaging)
1240 S. Wesllake Blvd. Ste
111
 
Westlake Village CA 91361
PH: (805) 449-2562
FX: (805) 445-2581
Site Mgr: Susie Perez
MDI-Jensen Ct.
(Medical Diagnostic
Imaging)
 
110 Jensen Ct, Suite 1-A
Thousand Oaks, CA
91360
PH: (805) 370-8111
FX: (805) 370-8118
Site Mgr: Susie Perez
Modesto Imaging Center
157 E. Coolidge Avenue
Modesto CA 95350
PH: (209) 524-6800
FX: (209) 524-1286
 
Site Mgr: Tracy McLane
 
Reg Op Mgr: Julie Ferreira
 
Reg. Dir: Chris Gordon
SLS: Mark Semone
Northridge Diagnostic Center
8227 Reseda Blvd
Reseda CA 91335
PH: (818) 773-6500
 
FX: (818) 701-5936
Reg Mgr: Alexendria Cervantes
 
Reg Dir: Joan Brandehoff
SLS:
Northridge Diagnostic - Satellite
8327 Reseda Blvd
Reseda CA 91324
PH: (818) 407-2643
 
FX: (818) 407-2646
Reg Mgr: Alexandria Cervantes
 
Reg Dir: Joan Brandehoff
SLS:
Orange Advanced
Imaging
230 S. Main Street #101
Orange CA 92868
PH: (714) 978-2937
FX: (714) 978-2518
 
Site Mgr: Salvador Herrera
 
Reg Mgr: Mary Cexton
SLS: Andrew Turley/Gail
Robinson
Orange Women·s Center
230 S. Main Street #205
Orange CA 92868
PH: (714) 978-2937
FX: (714) 978-7548
Site Mgr: Salvador
Herrera
 
Reg Mgr: Mary Cexton
 
SLS: Gail Robinson
Orange Imaging Center
 
293 S. Main Street
 
Orange CA 92868
PH: (714) 268-5400
FX: (714) 771-0701
Site Mgr: Lisa Gordon
 
Reg Mgr. Mary Cexton
SLS: Andrew Turley
Orange Imaging
 
Anaheim X-Ray
6200 E. Canyon Rim Rd.
#107C
Anaheim Hills CA 92807
PH: (714) 974-0705
FX: (714) 974-0295
 
Site Mgr: Mary Cexton
Reg Mgr: Mary Cexton
 
SLS: Andrew Turley
Oxnard Imaging
 
1150 N. Ventura Road
 
Oxnard CA 93030
PH: (805) 963-4838
FX: (805) 983-2816
Site Mgr: Paul Eul
 
Reg Mgr: Ryan Dyer
Reg. Dir. Joan Brandehoff
 
SLS: Carol Shearer
Radnet Medical Imaging
 
3440 California St.
 
San Francisco, CA 94118
PH: (415) 922-6767
FX: (415) 563-0468
Site Mgr: Cindy Fung
 
Reg Mgr: Maria Thornton
Reg Dir: Chris Gordon
Reg Mgr/Mrk: Julie
Ferriera
Rancho Bernardo Adv
img Cent
17065 Camino San
Bernardo
 
Building 400, Suite 100
San Diego CA 92127
PH: (858) 592-2369
FX: (858) 592-2653
Site Mgr: Richard
Goodwin
Reg Mgr: Susan Moore
 
SLS: Leslie Chambers
Redondo Imaging
 
2600 Redondo Avenue
Long Beach CA 90806
PH: (562) 988-7357
PH: (562) 988-7341
 
Site Mgr: Lynn Godinez
 
Reg Dir: Joan Brandehoff
 
SLS: Kelly Field
San Francisco Open MRI
 
490 Post Street, Ste 323
San Francisco CA 94102
PH: (415) 956-2525
FX: (415) 217-4535
 
Site Mgr: Maria Thornton
 
Reg Dir: Chris Gordon
 
SLS: Deborah London
San Gabriel Valley MRI
740-A East Arrow Hy STE
A
Covina CA 91722
PH: (626) 966-1580
FX: (626) 967-7821
Site Supvr: Jackie
Gutierrez
 
Reg Dir: Joan Brandehoff
 
SLS: Stacey Hunt
 
 
 
Santa Clarita Imaging
Center
 
24355 Lyons Avenue #150
Santa Clarita CA 91321
PH: (661) 255-9561
FX: (661) 255-9563
Site Mgr: Melissa Wallschlaeger
Reg Mgr: Alexandria Cervantes
 
Reg Dir: Joan Brandehoff
SLS: Julie Sassoon
Santa Clarita Imaging
Center
 
X-RayLyons
23928 Lyons Avenue
Newhall CA 91321
PH: (661) 255-9138
 
FX: (661) 255-9947
Site Mgr: Melissa Wallschlaeger
Reg Mgr: Alexandria Cervantes
Reg Dir: Joan Brandehoff
SLS: Julie Sassoon

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Santa Rosa Imaging
 
3536 Mendocino Avenue #280
 
Santa Rosa CA 95403
PH: (707) 579-8226
PH: (707) 579-1457
Site Mgr: Cindy Muir
Reg Dir: Chris Gordon
SLS: Linda Blue
Stockton Diagnostic
 
Imaging
2800 N. California St #4 &
6
Stockton CA 95204
PH: (209) 466-2738
FX: (209) 466-4825
Site Mgr: Ernie Velsaquez
Reg Dir: Chris Gordon
 
SLS: Lynn Storman
Tarzana Advanced
 
Imaging Center
 
5536 Reseda Blvd
Tarzana CA 91356
PH: (818) 344-9525
FX: (818) 344-7989
Site Mgr: Kasey Esparza
Reg Dir: Joan Brandehoff
SLS: Kasey
Esparza/Elvira Young
Tarzana MRI Center
 
18360 Burbank Blvd
 
Tarzana CA 91356
PH: (818) 774-9080
PH: (818) 774-9135
Site Mgr: Kasey Esparza
Reg Dir: Joan Brandehoff
SLS: Kasey Esparza
Temecula Valley
Advanced
Imaging Center -
Murrieta
25395 Hancock Ave, Ste
110
Murrieta CA 92592
PH: (951) 696-4230
FX: (951) 696-4240
Site Mgr: Kristen Neal
Reg Mgr: Susan Moore
SLS: Leslie Chambers/M
Young
Temecula Valley Imaging
 
Center
 
27699 Jefferson Ave, Ste 110
Temecula CA 92590
PH: (951) 699-7161
FX: (951) 676-7287
Site Mgr: Kristen Neal
Reg Mgr: Susan Moore
SLS: Leslie Chambers/M
Young
Temecula Valley Imaging
- Wildomar
 
36243 Inland Valley Dr #10
Wildomar CA 92595
PH: (951) 461-0596
FX: (951) 461-0293
Site Mgr: Kristen Neal
Reg Mgr: Susan Moore
SLS: Leslie Chambers/M
Young
Temecula Valley Imaging
 
-Sun City
26926 Cherry Hills Blvd.
#A
Sun City CA 92586
PH: (951) 679-7476
FX: (951) 679-7310
Site Mgr: Kristen Neal
Reg Mgr: Susan Moore
SLS: Leslie Chambers/M
Young
Vacaville Imaging
 
600 Nut Tree Road #110
 
Vacaville CA 95687
PH: (707) 452-7226
FX: (707) 452-8422
Site Mgr: Sandy Lawson
Reg Dir: Chris Gordon
SLS: Michele St. Ives
Vallejo Open MRI
155 Glen Cove F marina
Rd #101
 
Vallejo CA 94591
PH: (707)644-1292
FX: (707)644-1362
Site Mgr: Maria Thornton
Reg Dir: Chris Gordon
SLS: Debra Schlee

 
 
 
 

--------------------------------------------------------------------------------

 

 




Radiologix, Inc. Technical and Professional Service Locations
 

 
Advanced Imaging Partners
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
 
Adminstrative Office
7253 Ambassador Road
Route 7 Commerce Center, 9411
 
Baltimore
Baltimore
MD
21244
38,930
9/30/12
                             
Call Center
Philadelphia Road
Suite D
Baltimore
Baltimore
MD
21237
3,200
9/30/08
                             
Owned Imaging Centers
                                             
Annapolis Imaging Center
888 Bastgate Rd.
101
Annapolis
Anne Arundel
MD
21401
10,718
12/31/12
   
x
x
 
x
x
     
x
       
Chartwell
5135 Lark Brown Road
102
Eldridge
Howard
MD
21075
1,606
3/31/10
 
x
                         
Crain Towers
1600 Crain Hwy. S.
301
Glen Burrie
Ane Arundel
MD
21061
10,556
8/31/10
   
x
x
     
x
x
x
         
Cross Roads
4801 Dorsey Hall Drive
101
Ellicott City
Howard
MD
21042
10,879
3/31/11
   
x
x
 
x
x
x
x
x
x
       
Harford Imaging
104 Plumtree Road
106
Belair
Harford
MD
21015
7,525
12/31/10
   
x
x
Mobile
x
x
x
x
x
x
       
North Arundel
203 Hospital Drive
100
Glen Burnie
Anne Arundel
MD
21061
15,744
12/31/09
   
x
x
 
x
x
x
x
x
x
       
O’Dea
7505 Osler Drive
406
Towson
Baltimore
MD
21204
4,234
6/10/11
           
x
x
x
x
x
       
Parry Hall
4211 Blakely Ave.
100
Baltimore
Baltimore
MD
21235
6,190
3/31/09
     
x
     
x
x
x
         
Pomona Square
1700 Reistenstown Road
112
Baltimore
Baltimore
MD
21205
17,780
5/31/10
   
x
x
 
x
x
x
x
x
x
     
       
Towson
515 Fairmont Avenue
100
Towson
Baltimore
MD
21285
5,974
4/30/08
     
x
   
x
x
x
x
       
10
Total
                                             
Joint Venture Imaging Centers
                                             
Advanced PET Imaging of Maryland
1700 Reisterstown Road
119
Baltimore
Baltimore
MD
21208
Incl. w/Pomona
5/31/10
       
x
                   
Carroll County – Eldersburg
1380 Progress Way
104
Eldersburg
Carroll
MD
21784
2,080
Month-to-Month
Lease of new space under negotiation
       
x
x
x
x
       
Greater Baltimore – GBMC Pavillion
5701 North Charles Street
3103
Towson
Baltimore
MD
21204
5,649
3/31/10
             
x
x
x
x
 
x
x
 
Imaging Center at St. Joseph Med. Ctr.
124 Sister Pierre Drive
 
Towson
Baltimore
MD
21206
6,500
2/28/11
 
x
x
           
x
         
Carroll County – Dixon
291 Stoner Avenue
200
Westminster
Carroll
MD
21157
13,117
4/22/18
 
x
x
 
Mobile
x
x
x
x
x
x
       
Magnetic Imaging of Baltimore
6715 North Charles Street
404
Baltimore
Batimore
MD
21204
       
x
                       
Health Systems Imaging, LLC
1576 Merritt Blvd.
1
Baltimore
Baltimore
MD
21224
4,483
6/30/07
 
x
x
       
x
x
x
         
North Arundel PET Center, LLC
303 Hospital Drive – Tate Cancer Centre
302
Glen Burnie
Anne Arundel
MD
21061
2,679
2/28/11
       
x
                   
Greater Baltimore – Pavillion North I
6535 N. Charter Street
100
Baltimore
Baltimore
MD
21204
7,465
3/31/10
     
x
       
x
x
         
Franklin Imaging, LLC – White Square
9105 Franklin Square Drive
 
Baltimore
Baltimore
MD
21237
5,300
12/31/06
 
x
x
   
x
               
       
Franklin Imaging, LLC – Medical Arts
9101 Franklin Square Drive
 
Baltimore
Baltimore
MD
21237
17,069
Buildout + 10 yearsBuildout in process
                         
11
Total
                                             
Hospital Professional Imaging Services
                                             
Carroll County General Hospital
200 Memorial Avenue
 
Westminster
Carroll
MD
21157
                                 
Franklin Square Hospital
9000 Franklin Square Drive
 
Baltimore
Baltimore
MD
21237
                                 
Greater Baltimore Medical Center
8701 North Charles Street
 
Towson
Baltimore
MD
21204
                                 
Baltimore Washington Medical Center
301 Hospital Drive
 
Glen Burnie
Anne Arundel
MD
21061
                                 
St. Agnes Hospital
900 Calton Avenue
 
Baltimore
Baltimore
MD
21229
                               
       
St. Joseph Hospital
7620 York Road
 
Towson
Baltimore
MD
21204
                               
6
Total
                                           

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Radiologix, Inc. Technical and Professional Service Locations
 

 
Community Imaging Partners
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
 
Rockville Support Center
4110 Aspett Hill Road
200
Rockville
Montgomery
MD
20853
14,890
12/31/10
                             
Owned Imaging Centers
                                             
Bethesda Imaging Center
10215 Fernwood Rd.
620
Bethesda
Montgomery
MD
20617
10,799
7/31/15
   
x
x
 
x
x
x
x
x
x
       
Bowie Radiology Services
14999 Health Center Dr.
102
Bowie
Prince George’s
MD
20716
8,801
Month-to-Month
Extension under negotiation
 
x
x
 
x
x
x
x
x
         
Clinton Imaging Center
9131 Piscataway Road
370
Clinton
Prince George’s
MD
20735
6,007
6/30/10
   
x
x
 
x
x
x
x
x
x
       
Frederick Imaging Center
67 Thomas Jefferson Drive
4
Frederick
Frederick
MD
21702
11,824
6/30/20
   
x
x
 
x
x
x
 
x
x
       
Germantown Imaging Center
20528 Boland Farm Road
110
Germantown
Montgomery
MD
20876
6,852
12/31/13
   
x
x
   
x
x
x
x
x
       
Greenbelt Imaging Center
7501 Greenway Center Dr.
200
Greenbelt
Prince George’s
MD
20770
11,276
12/31/14
   
x
x
   
x
x
x
x
x
       
International Drive Imaging Center
3801 International Dr.
103
Silver Spring
Montgomery
MD
20906
3,700
6/30/11
             
x
x
x
x
       
Olney Imaging Center
18111 Prince Phillip Dr.
T-20
Olney
Montgomery
MD
20832
9,218
12/31/13
   
x
x
x
x
x
x
x
x
x
     
       
White Oak Imaging Center
11120 New Hampshire Ave.
105
Silver Spring
Montgomery
MD
20904
8,312
6/30/08
   
x
x
   
x
x
x
x
x
     
9
Total
                                             
Joint Ventured Imaging Centers
                                           
       
MCMIC
18103 Prince Phillip Drive
Olney
Montgomery
MD
20832
                                 
1
Total
                                             
Hospital Professionals Imaging Services
                                           
       
Montgomery General Hospital
18103 Prince Phillip Drive
Olney
Montgomery
MD
20832
                                 
1
Total
                                           



 
 
 
 

--------------------------------------------------------------------------------

 
 
Radiologix, Inc. Technical and Professional Service Locations
 

 
IDE Imaging Partners
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
 
Adminstrative Office
7263 South Clinton Ave.
 
Rochester
Monroe
NY
14518
7,000
7/31/08
                             
Billing Office
1160 Phisford-Ventor Road
 
Pittsford
 
NY
14522
6,000
1/31/07
                             
Owned Imaging Centers
                                             
Clinton Crossing
999 Senator Keeling Blvd.
100
Rochester
Monroe
NY
14618
21,474
10/2/13
   
x
x
x
x
x
     
x
x
x
x
 
FF Thompson MRI
360 Parrish Street
 
Canadaique
Ontario
NY
14424
3,389
8/20/10
   
x
                       
1850 East Ridge Road
1850 East Ridge Road
 
Rochester
Monroe
NY
14622
5,021
10/1/11
   
x
x
             
x
     
Linden Oaks
10 Hogan Drive
Bldg. A
Rochester
Monroe
NY
14625
7,618
12/14/14
   
x
x
       
x
   
x
     
Park Ridge
1561 Long Pond Road
113
Rochester
Monroe
NY
14626
8,338
6/20/08
   
x
x
   
x
 
x
   
x
x
x
5
Total
                                             
Other Remote Imaging Services
                                           
0
Total
                                             
Hospital Professional Imaging Services
                                             
Park Ridge Hospital
1555 Long Pond Road
 
Rochester
Monroe
NY
14626
                               
1
Total
                                                                               
                                                           

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Radiologix, Inc. Technical and Professional Service Locations
 

 
Pacific Imaging Partners
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
                                                 
Owned Imaging Centers
                                             
Concord
2600 Park Avenue
203
Concord
Contra Costa
CA
94570
4,312
5/31/08
   
x
x
   
x
x
x
x
x
       
Oakland
3200 Telegraph Avenue
 
Oakland
Alameda
CA
94609
12,500
4/30/14
   
x
 
x
     
x
           
Pleasanton
5720 Stoneridge Mall Road
290
Pleasanton
Alameda
CA
94588
4,227
7/31/08
   
x
x
   
x
x
x
x
         
San Francisco
490 Post Street
323
San Fransisco
San Francisco
CA
94102
2,345
7/31/08
     
x
   
x
x
x
x
x
       
San Leandro
2450 Washington Avenue
120
San Leandro
Alameda
CA
54577
6,454
5/31/08
   
x
x
 
x
x
x
x
x
x
       
Tri City
2201 Walnut Avenue
150
Fremont
Alameda
CA
94588
8,595
8/21/15
   
x
x
   
x
x
x
x
x
       
Walnut Creek
114 La Casa Via
100
Walnut Creek
Contra Costa
CA
94538
10,000
1/31/14
   
x
x
x
x
x
x
x
x
x
     
7
Total
                                                                               
                                                           

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Radiologix, Inc. Technical and Professional Service Locations
 

 
Mild Rockland Imaging Partners
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
 
Administrative Office
18 Squadron Boulevard
 
New City
Rockland
NY
10956
34,100
7/31/05
                                                                             
Owned Imaging Centers
                                             
Central Imaging Associates
1234 Central Park Ave.
 
Yonkers
Westchester
NY
10704
3,055
5/31/06
                             
Kingston Diagnostic Center
167 Schwenk Drive
 
Kingston
Ulster
NY
12401
Not stated
12/31/07
Month-to-month with radiologist professional agreement with Nyack Hospital
   
x
x
 
x
x
x
x
x
x
       
Hudson Valley PET / Nyack MRI (mobile PET)
160 N. Midland Ave.
 
Nyack
Rockland
NY
10960
1,900
     
x
 
Mobile
                   
Mid Rockland Imaging
18 Squadron Blvd.
 
New City
Rockland
NY
10956
34,100
7/31/05
   
x
x
Mobile
x
x
x
x
x
x
       
New Patz Imaging
279 Main Street
109
New Patz
Ulster
NY
12561
2,948
7/31/08
   
x
x
   
x
x
x
x
       
5
Total
                                                                               
             
Owned Remote Imaging Services
                                             
OBS-GYN of Rockland
510 Route 304
 
New City
Rockland
NY
10956
500
9/30/07
                             
Yailman OB/GYN-US
134 Route 59
 
Suffern
Rockland
NY
10901
Not stated
11/30/06
                           
2
Total
                                                                               
             
Hospital Professioinal Imaging Services
                                             
Nyack Hospital
160 N. Midland Ave.
 
Nyack
Rockland
NY
10960
                                 
St. Anthony Community Hospital
15 Maple Avenue
 
Warwick
Orange
NY
10990
                               
2
Total
                                           

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Radiologix, Inc. Technical and Professional Service Locations
 

 
Valley Imaging Partners
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
 
Administrative Office
3031 Tish Way, Plaza South
400
San Jose
Santa Clara
CA
95128
10,970
12/31/07
                             
Storage
2281 Paragon Drive
 
San Jose
Santa Clara
CA
95131
3,500
7/31/11
                                                                         
Owned Imaging Centers
                                             
Brewster
801 Brewster Avenue
100
Redwood City
San Mateo
CA
94063
6,833
9/30/07
   
x
x
   
x
x
x
x
x
       
Disalvo
123 DiSalvo Avenue
A
San Jose
Santa Clara
CA
95128
4,557
10/31/08
     
x
   
x
x
x
x
         
Samaritan
2581 Samaritan Drive
100
San Jose
Santa Clara
CA
95124
13,880
7/31/13
   
x
x
x
 
x
x
x
x
x
       
Los Gatos
340 Dardanelli Lane
11A
Los Gatos
Santa Clara
CA
95030
4,266
2/28/07
               
x
x
         
VRI MRI
815 Pollard Street
 
Los Gatos
Santa Clara
CA
95030
2,930
5/31/09
   
x
                       
Mountain View (Including Mtn. View MRI)
285 South Drive
5
Mountain View
Santa Clara
CA
94040
4,845
8/31/10
   
x
x
   
x
x
x
x
x
       
MRI Imaging of San Mateo
35 Baywood Avenue
 
San Mateo
San Mateo
CA
94402
1,421
2/28/07
No lease (technical services contract)
                     
Montpeller
2385 Montpeller Drive
 
San Jose
Santa Clara
CA
95118
5,000
11/30/10
Space is being vacated
x
                       
SOAR
500 Arguello Street
100
Redwood City
San Mateo
CA
94063
                                 
TC MRI
2585 Samaritan Drive
004
San Jose
Santa Clara
CA
95128
                               
10
Total
                                                                               
             
Hospital Professional Imaging Services
                                             
Los Gatos Hospital (includes Rehab Hosp.)
800 Pollard Road
 
Los Gatos
Santa Clara
CA
95030
                               
1
Total
                                           

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Radiologix, Inc. Technical and Professional Service Locations
 

 
Radiology& Nuclear Medicine Imaging Partners
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
 
Administrative Office
1 Medical Park West
 
 
Topeka
Shawnee
KS
66606
11,865
11/30/07
                                                                             
Owned Imaging Centers
                                             
Medical Park West
823 Mulvane Street
 
Topeka
Shawnee
KS
66606
11,865
11/30/07
   
x
x
   
x
x
x
x
x
     
1
Total
                                                                               
             
Joint Ventured Imaging Services
                                             
MRI Center of Kansas, L.P.
731 SW Mulvane Streeet
 
Topeka
Shawnee
KS
66606
                                                                               
 
Hospital Professional Imaging Services
                                             
Community Medical Center
2307 Bareda
 
Falls City
Richardsoni
NE
68355
                                 
Geary Community Hospital
1102 S. Mary's Road
 
Junction City
Geary
KS
66441
                                 
Greenwood County Hospital
100 W. 16th Street
 
Eureka
Greenwood
KS
67045
                                 
Hillsboro Hospital
701 S. Main
 
Hillsboro
 
KS
67063
                                 
Holton Community Hospital
510 Kansas Avenue
 
Holton
Jackson
KS
66436
                                 
Morris County Hospital
600 North Washington Street
 
Council Grove
Morris
KS
66846
                                 
Nemaha Valley Community Hospital
1600 Community Drive
 
Seneca
Nemaha
KS
66538
                                 
Newman Memorial Community Hospital
1201 W. 12th Avenue
 
Emporia
Lyon
KS
66801
                                 
Northeast Kansas Center for Health and Wellness
P.O. Box 181
 
Holton
Jackson
KS
66436
                                 
Sabetha Community Hospital
14th & Oregon Streets
 
Sabetha
Nemaha
KS
66534
                                 
St. Francis Hospital and Medical Center
1706 West 7th Street
 
Topeka
Shawnee
KS
66606
                                 
St. Luke Hospital
1014 E. Melvin Street
 
Marion
Marion
KS
66861
                                 
Stormont-Vail Health Care Center
1500 SW 10th Avenue
 
Topeka
Shawnee
KS
66604
                               
13
Total
                                                                               
             
Hospital Reads
                                             
*Jefferson Co. Memorial Hospital
408 Delaware Street
 
Winchester
Jefferson
KS
66097
                                 
*Kansas Rehabilitation Hospital
1504 SW 8th Avenue
 
Topeka
Shawnee
KS
66606
                                 
*Kansas Neurological Institute
   
Topeka
 
KS
                                   
*Hanover Hospital
205 S. Hanover Street
 
Hanover
Washington
KS
66945
                                 
*Wamego City Hospital
711 Genn Drive
 
Wamego
Pottawatomie
KS
66547
                               
1
Total
                                             
*rec'd from remote location
                                                                               
             
Hospital Professional Radiation Oncology Services
                                             
St. Francis Capital Region Radiotherapy Center
1700 W. 7th Street
 
Topeka
Shawnee
KS
66606
7,562,356,483
                               
Stormont-Vail Radiation Oncology Center
1500 SW 10th Street
 
Topeka
Shawnee
KS
66606
7,853,543,308
                             
1
Total
                                           

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Radiologix, Inc. Technical and Professional Service Locations
 

 
Treasure Coast Imaging Partners
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
 
Administrative Office
1825 SE Tiffany Ave.
104
Pt. St. Lucie
St. Lucie
FL
34952
5,775
9/30/08
                                                                             
Owned Imaging Centers
                                             
Radiology Imaging Associates of PSL
1825 SE Tiffany Ave.
 
Pt. St. Lucie
St. Lucie
FL
34952
5,775
9/30/08
   
x
x
CT
x
x
x
x
x
         
Radiology Imaging Associates of Stuart
835 Southeast Osceola Street
 
Stuart
Martin
FL
34994
5,034
9/30/08
     
x
 
x
x
x
x
x
x
       
Radiology Imaging of Fort Pierce
2306 Nebraska Avenue
 
Fort Pierce
St. Lucie
FL
34950
7,580
9/30/08
   
x
x
 
x
x
x
x
x
x
     
3
Total
                                           



 
 
 
 

--------------------------------------------------------------------------------

 
 
Radiologix, Inc. Technical and Professional Service Locations
 

 
Questar Imaging
Address
Suite
City
County
State
Zip
Sq. Footage
Lease Exp. Date
Notes
XRAY
MRI
CT
PET
NM
FLUORO
MAMMO
US
RADIO
DEXA
DIA
INTERS&I
INTER&RGCL
 
Administrative Office
2200 Ross Avenue
3600
Dallas
Dallas
TX
75201
5,775
9/30/08
                                                                             
Owned Imaging Centers
                                             
Duluth OpenScan MRI
1527 London Road
 
Duluth
St. Louis
MN
35812
2,500
1/31/05
   
x
                       
Los Alamitos OpenScan MRI
4281 Katella Ave
103
Los Alamitos
Orange
CA
90720
2,560
6/20/07
   
x
                       
Rocky Mountain Imaging Specialty
14062 Denver West Parkway
180, Bldg. 52
Golden
Jefferson
CO
80401
5,052
7/31/07
   
x
                       
Rocky Mountain Imaging Specialists
6950 East Belleview Avenue
100
Greenwood Village
Arapahoe
CO
80111
4,056
12/31/07
   
x
 
x
                   
Victorville OpenScan MRI
12276 Hesperia Rd
6
Victorville
San Bernardino
CA
92395
2,044
5/30/06
   
x
                     
5
Total
                                           



 
 
 
 

--------------------------------------------------------------------------------

 
 


 
CT
Burbank Advanced
CT
Toshiba
RadnetCT431
Corona
CT
Siemens
 
Desert Advanced – Palm Desert
CT
GE Spiral CT – Lightspeed Plus
 
Desert Advanced – Indio
CT
HiSpeed DXI
RadnetCT419
DRI – Scripps
CT
GE Spiral CT – Prospeed
RadnetCT400
Emergent Care Ctr
CT
GE Spiral CT – Prospeed
RadnetCT405
Emeryville
CT
GE Spiral CT – DXI
RadnetCT418
Grove Diagnostic
CT
GE Prospeed
RadnetCT423
Healthcare – Riverside
CT
GE Spiral CT – CTI
RadnetCT413
Irvine
CT
Toshiba-Asteion multi
 
Lancaster Imaging
CT
GE SpiralCT–Prospeed
RadnetCT403
Los Coyotes
CT
GE Spiral CT – Prospeed
RadnetCT404
Medical Diagnostic Imaging
PET
GE Discovery LS PeT
RadnetPT608
Modesto
CT
GE Spiral CT – Lightspeed Plus
RadnetCT424
Northridge Diagnostic Center
CT
GE SpiralCT–Prospeed
RadnetCT407
Orange Imaging
CT
GE Spiral CT – Fxi
RadnetCT408
Orange Advanced
PET
GE Discovery LS PET
RadnetPT602
Rancho Bernardo
CT
GE Spiral CT – Lightspeed Qxi
RadnetCT430
San Gabriel Valley
CT
GE CT Hispeed
RadnetCT421
Santa Clarita Imaging
CT
GESpiralCT–Prospeed
RadnetCT409
San Francisco
CT
GESpiralCT–Dxi
RadnetCT428
Santa Rosa
CT
GESpiralCT–Nxi
RadnetCT426
Stockton
CT
GE prospeed
RadnetCT410
Tarzana Advanced
PET
GE Discovery LS PET
RadnetTP603
Temecula
CT
GE Spiral CT – Prospeed
 
Temecula–Advanced
PET
Discovery LS/PET
RadnetPT607
Tower Roxsan
CT
GE Spiral CT – High Speed
RadnetCT412
Tower Wilshire
PET
GE Duscovery ST
 
Tower Wilshire
CT
GE Spiral CT – Lightspeed
RadnetCT422
Vacaville
CT
GE Spiral CT – Nxi
RadnetCT427
Ventura Coast Imaging
CT
SiemensSpiralCTSomoton4+
RadnetCT415
Ventura Coast Imaging
PET
GE Discovery LS PET
RadnetPT604
Westchester
CT
GE Spiral CT – Prospeed
Radnet CT416
Woodward Park
CT
GE Spiral CT – Prospeed
RadnetCT417
       
Marlin trainor
CT
Prospeed from MDI
sold



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
MRI
AV MRI
GE Signa 5X -1.5T
RadnetMR500
Burbank Advanced
GE HiSpeed
RadnetMR543
Burbank Advanced
GE Ovation
RadnetMR544
California Hospital
Signa Contour Mobile
RadnetMR560
Chino Valley
SIGNA MR
RadnetMR528
Corona
Hitachi Altair
 
Desert Advanced – Palm Desert
GE LX MRI
RadnetMR542
Desert Advanced – Palm Springs
GE LX MRI
RadnetMR546
DRI – Scripps
GE LX MRI
RadnetMR529
DRI – Scripps
GE SIGNA 4X – 1.5T
RadnetMR501
Emeryville
Hitachi Airis II
RadnetMR531
Fresno
GE LX
 
Fresno
Hitachi Airis II
 
Grove Diagnostic
Picker Eclipse 1.5T
RadnetMR550
Healthcare – Riverside
GE LX MRI 1.5
RadnetMR541
Healthcare – Riverside
GE Profile (Open MR) – .2T
RadnetMR502
Irvine
Toshiba .35T Opart
 
Lancaster Open MRI
SIEMENS MAGNEOTM O
RadnetMR520
Los Coyotes
GE Horizon LX K4 – 1.5T
RadnetMR504
MDI – THOUSAND OAKS
GE Signa LX – 1.5T
RadnetMR505
MDI – JENSEN CT.
Hitachi Airis II
RadnetMR565
Modesto
GE 1.5T LX
RadnetMR545
Modesto
Toshiba Opart
RadnetMR539
Northridge Diagnostic Center
GE Signa LX – 1.5T
RadnetMR507
Orange Imaging
GE 1.5T LX
RadnetMR547
Orange Imaging
GE Horizon LX K4 – 1.5T
 
Oxnard Imaging
GE Profile (Open MR) – .2T
RadnetMR509
Rancho Bernardo
GE Openspeed .7 MR
RadnetMR431
San Francisco Open MRI
Hitachi Airis 1
RadnetMR540
San Gabriel Valley
SIGNA MR
RadnetMR527
Santa Clarita Imaging
GE Profile (Open MR) – .2T
RadnetMR510
San Francisco
GE Signa 1.5 Echospeed
RadnetMR569
Santa Rosa
GE LX MRI
RadnetMR530
Stockton
Signa 1.5T 4X CT 47
RadnetMR555
Stockton
Hitachi Aries – 2 (Open MR) – .3T
RadnetMR512
Tarzana MRI
MR 1.5 LX Echo Speed
RadnetMR526
Tarzana Advanced
GE 3T
RadnetMR554
Temecula-Advanced – Murrieta
Signa Horizon LX 1
RadnetMR553
Tower Roxsan
ONI
RadnetMR552
Tower Roxsan
GE Horizon LX K4 – 1.5T
RadnetMR535
Tower Wilshire
GE Horizon LX K4 – 1.5T
RadnetMR516
Tower Wilshire
GE Horizon LX K4 – 1.5T
RadnetMR517
Tower Wilshire
GE Profile (Open MR) – .2T
RadnetMR518
Tustin
GE Profile (Open MR) – .2T
RadnetMR519
Vallejo
Hitachi Aries 2
RadnetMR566
Vacaville
Hitachi Altair
RadnetMR521
Ventura Coast Imaging
GE Horizon 5X Fast Speed – 1.5T
RadnetMR522
Westchester
Hitachi 7000 – .2T (Open MR)
RadnetMR523
Westchester
Siemens Impact 1.0 T
RadnetMR524
Westlake
Hitachi Aries 2
 
Woodward Park
Picker Edge 1.5T (3 Yr Service Contract)
RadnetMR525

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
X-RAY
Anaheim Hills Clinic
Rad
Bennett Compu-mas 425 (5 Yr Warranty)
RadnetRAD100
Anaheim Pond
Rad
GE DXD 325, 73 Table, Tube Stand
RadnetRAD129
Burbank Advanced
R&F
Philips Duo Diagnost
RadnetRF142
Burbank Advanced
Rad
Canon CPI indigo
RadnetRAD168
Camarillo
R&F
GE DXS 650, Montrol 15, XT
RadnetRF100
Camarillo
Rad
GE RAD
RadnetRAD135
Corona
Rad
Dell Stingray
 
Corona
RF
GE RF
 
Desert Advanced – Bermuda Dunes
rad
AMX 110
RadnetRAD138
Desert Advanced – Bermuda Dunes
RAD
Raythan RMS 325 HF, Bennet Table
RadnetRAD161
Desert Advanced – Indio
Rad
Picker Rad (Chest Rm)
RadnetRAD108
Desert EL Cielo
RAD
Fisher FMX50HF
RadnetRAD153
Desert Advanced – Palm Desert
R&F
GE Legacy D R/F (New 7-1-01) – Rm #1
RadnetRF137
Desert Advanced – Palm Desert
R&F
Philips Duo Diagnost
RadnetRF141
Desert Advanced – Palm Desert
rad
VRT Versatile
RadnetRAD170
Desert Advanced – Palm Springs
Rad
Other Rad
RadnetRAD146
DRI – Scripps
RF
Phillips duo-diagnost
RadnetRF147
DRI – Scripps
R&F
Phillips D73
RadnetRF101
Emergent Care Ctr.
R&F
Bennett Rad
RadnetRAD133
Fresno
X/Fluou
PHILLIPS
Super 80 CP
Fresno
X/Fluoro
GE
MPX 100
Fresno
X/Fluoro
GE
MPX
Fresno
X/Fluoro
GE
MPX
Grove Diagnostic
R&F
GE Legacy D R/F
RadnetRF146
Grove Diagnostic
Rad
Canon Upright Unit
RadnetRad147
Haven
Rad
GE Silhouette 20 HF
RadnetRAD162
Haven
Rad
Gendex GX 525
RadnetRAD163
Healthcare – Riverside
R&F
GE Legacy D R/F
RadnetRF129
Healthcare – Riverside
Rad
Canon Upright Unit
RadnetRad145
Healthcare – Riverside
rad
Rad Gen / fuji film
RadnetRAD137
Healthcare Partners – Atlantic Ave
Rad
Americomp Generator, Table, Tube Stand
Radnetrad155
Healthcare Partners – Spring St
Rad
Summit Nova 320, Table, Tube Stand
Radnetrad159
Lancaster Imaging
R&F
GE MST-625, Mont 15, 6"11, Tomo
RadnetRF103
Lancaster Imaging
R&F
GE MST-625, Mont 15, 6"11, Tomo
RadnetRF104
Lancaster Imaging – Palm
Rad
Bennett TXR-500 Generator (5 year warr)
RadnetRAD103
Loma Vista – Ashwood
Rad
Bennett HFQ Rad
RadhnetRAD104
Loma Vista – Camarillo
Rad
GE MST 625, 73 table, XT Hanger
RadnetRad152
Loma Vista – Oxnard
Rad
Gendix Generator, Table
RadnetRAD105
Loma Vista – Ventura
Rad
Compax 40E – Elevatin
RadnetRad139
Los Coyotes
R&F
GE Legacy D R/F
RadnetRF130
Los Coyotes
Rad
GE MVP-80, Compax table, XT
RadnetRad140
Medical Diagnostic Imaging
R&F
GE MSI 850-4, Mont 15, 6"11, XT, Ordo
RadnetRF105
Medical Diagnostic Imaging
R&F
GE MST 625-11, SFX, 6"11, XT, Ordo
RadnetRF106
MDI – Westlake Ctr
R&F
Raytheon R/F
RadnetRAD169
Modesto
R&F
GE Legacy D R/F
RadnetRF138
Modesto
Rad
Canon Upright Unit
RadnetRAD174
Modesto
Rad
SFX 30 MVP
RadnetRF131
Northridge Diagnostic Center
R&F
GE Legacy
RadnetRF126

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

X-RAY
Northridge Diagnostic Center
Rad
Varian/stingray
RadnetRAD180
Northridge Diagnostic Center
RT
GE MVP-60, RTI Table
RadnetRT124
Northridge Diagnostic Center
RAD
NDICO 100
RadnetRAD173
Orange Imaging
R&F
GE Legacy D R/F
RadnetRF108
Orange Imaging
R&F
GE Legacy D R/F
RadnetRF144
Orange Imaging
Rad
Canon Upright Unit
RadnetRAD109
Orange Imaging
rad
Canon CXDI-22
RadnetRAD171
Orange Imaging
RAD
Other Rad
RadnetWS27
Oxnard Imaging
R&F
GE Advantx SFX2 (Moved from RR 2-00)
RadnetRF110
Oxnard Imaging
R&F
GE DXD-550, Montrol 15, TE21, XT Hanger
RadnetRF111
Rancho Bernardo
R&F
GE MST 625 Monitr
RadnetRF107
Rancho Bernardo
RAD
6800 MINIVIEW
OECCS612
Redondo – La Palma
Rad
Transworld X-ray Unit
RadnetRAD110
Redondo – Long Beach
R&F
Picker Vector 80 Gen, Vector 2 Table
RadnetRF112
Redondo – Long Beach
Rad
Stingray DR room
RadnetRAD111
Redondo – Long Beach
RT
Picker Rad/Tomo BGX-526, Clinix Table
RadnetRT125
Santa Clarita Imaging
R&F
GE MSI 1250, RFX 90 – FL300
RadnetRF114
Santa Clarita Imaging X-ray Ctr
RAD
GE DXR525 RAD
RadnetRAD165
San Francisco
RD
 
RadnetRF148
Santa Rosa
RF
GE Legacy
RadnetRF139
Staples Arena
Rad
Bennett HFQ-300P (5 Yr Warranty)
RadnetRAD113
Stockton
R&F
Phillips Duo Diagnost
RadnetRF140
Stockton
Rad
Canon Upright Unit
RadnetRad151
Stockton
R&F
Picker BGX-625/F-A
RadnetRF116
Temecula
Rad
GE MST 625, RT Table
RadnetRAD114
Temecula
R&F
Legacy All Digital
RadnetRF143
Temecula
R&F
Siemens Trioskop
RadnetRAD150
Temecula
R&F
Inflmed Stingray
RadnetRAD181
Temecula-Advanced – Murrieta
RF
Phillips RF
RadnetRF109
Temecula – Wildomar
Rad
Fischer Rad Spectra 325
RadnetRad148
Temecula – Sun City
Rad
Gentex Del GX 525
RadnetRad149
TVA – Sun City
Rad
Picker Rad
RadnetRAD131
Tower Wilshire
R&F
GE Legacy D R/F
RadnetRF118
Tower Wilshire
R&F
GE Legacy D R/F
RadnetRF119
Tower Wilshire
Rad
GE Chest Stand, Floor mount tube stand
RadnetRAD121
Tower Wilshire
Rad
GE DXD 325 – No phototiming, Chest
RadnetRAD122
Tower Wilshire – Dr Wolf
Rad
GE DXD 325 – No phototiming, Chest
RadnetRAD129
Vacaville
R&F
Phillips RF
RadnetRF128
Vacaville
Rad
GE MVP Micro, RTI Table, Vertical Bucky Stand
Radnetrad164
Ventura Coast Imaging
R&F
GE Advantx SFX/15
RadnetRF120
Ventura Coast Imaging
R&F
GE Legacy D R/F
RadnetRF121
Ventura Coast Imaging
Rad
Canon DR
RadnetRad166
Ventura Coast Imaging
R&F
Legacy All Digital
RadnetRF122
Woodward Park
R&F
GE MSI-850, RFX 90, 88 SFD, L-300
RadnetRF124
Woodward Park
Rad
Bennet HFQ-4500SE
RadnetRAD120
Woodward Park
Rad
Bennet HFQ-4500SE with mod B-180M4F
RadnetRAD119
Yucaipa
Rad
Picker
Unknown
Marlin Tranor
Rad
Gendex from westlake
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 


UPDATED MSA DATA LOAD
Facility Short Name
Modality
Equipment
New System ID
Anaheim Hills Clinic
Rad
Bennet Compu-mas 425 (5 Yr Warranty)
RadnetRAD100
Anaheim Pond
Rad
GE DXD 325, 73 Table, Tube Stand
RadnetRAD129
AV MRI
MR
GE Signa 5X -1.5T
RadnetMR500
Burbank Advanced
MR
GE HiSpeed
RadnetMR543
Burbank Advanced
MR
GE Ovation
RadnetMR544
Burbank Advanced – from rb
U/S
GE Logic 700
 
Burbank
Rad
NAI
 
Burbank Advanced
CT
Toshiba
Toshiba
Burbank Advanced
R&F
Phillips Duo Diagnost
RadnetRF142
Burbank Advanced
U/S
GE Logiq 700 EXPERT
RadnetJS367
California Hospital
MR
Signa Contour Mobile
RadnetMR534
Camarillo
Mammo
GE DMR Plus
RadnetMam58
Camarillo
R&F
GE DXS 650, Montrol 15, XT
RadnetRF100
Camarillo
Rad
GE RAD
RadnetRAD135
Camarillo
U/S
GE Logic 700
RadnetUS319
Chino Valley
MR
SIGNA MR
RadnetMR528
Desert Advanced – Bermuda Dunes
RAD
Raythan RMS 325 HF, Bennet Table
RadnetRad161
Desert Advanced – Indio
Rad
Picker Rad (Chest Rm)
RadnetRAD108
Desert EL Cielo
RAD
Fisher
 
Desert Advanced – Palm Desert
CT
GE Spiral CT – Lightspeed Plus
RadnetCT425
Desert Advanced – Palm Desert
MR
GE LX MRI
RadnetMR542
Desert Advanced – Palm Desert
R&F
GE Legacy D R/F (New 7-1-01) – Rm #1
RadnetRF135
Desert Advanced – Palm Desert
R&F
Phillips Duo Diagnost
RadnetRF141
Desert Advanced – Palm Desert
U/S
GE Logiq 700 EXPERT
RadnetUS363
Desert Advanced – Palm Desert
U/S
GE Logiq 700 EXPERT
RadnetUS364
Desert Advanced – Palm Springs
US
Radstore dA210
RadnetRS001
Desert Advanced – Palm Springs
US
Radworks RA600
RadnetWS04
Desert Advanced – Palm Springs
Mammo
GE Seno 2000
RadnetMam106
Desert Advanced – Palm Springs
Mammo
GE Seno 2000
RadnetMam91
Desert Advanced – Palm Desert
MR
GE LX MRI
RadnetMR542
Desert Advanced – Palm Springs
Steriotatic Biopsy
Fisher Mammotest Plus/S
 
Desert Advanced – Palm Springs
Bone Density
Lunar – DPX-IQ
RQW-5094
Desert Advanced – Palm Springs
R&F
GE Legacy D R/F
RadnetRF139
Desert Advanced – Palm Springs
Rad
Canon Upright Unit
RadnetRad146
Desert Advanced – Palm Springs
U/S
GE Logiq 700 EXPERT
RadnetUS365
Desert Advanced – Palm Springs
U/S
GE LOGIQ 700 EXPERT
RadnetUS304
Desert Advanced – Palm Springs
U/S
GE Logiq 700 EXPERT
RadnetUS366
Desert Advanced – Palm Springs
U/S
GE Logiq 700 EXPERT
RadnetUS371
DRI – Scripps
Bond Density
Lunar – DPX-L
RadnetBone02
DRI – Scripps
CT
GE Spiral CT - Prospeed
 
DRI – Scripps
Mammo
GE 600T HF
RadnetMam50
DRI – Scripps
MR
GE LX MRI
RadnetMR529
DRI – Scripps
RF
Phillips duo-diagnost
RADNETRF147
DRI – Scripps
R&F
Phillips Diagnost 73
RadnetRF101
DRI – Scripps
U/S
GE Logic 700
 
Emeryville
MR
Hitachi Airis II
RadnetMR531

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

UPDATED MSA DATA LOAD Facility Short Name Modality Equipment New System ID
Emeryville – La Habra 12-1
CT
GE Spiral CT – DXI
RadnetCT418
Encino hospital
MR
Signa Contour
RadnetMR549
Grove Diagnostic
Bond Density
Lunar – DPX-L
RadnetBon13
Grove Diagnostic
CT
GE Prospeed
RadnetCT423
Grove Diagnostic
Mammo
GE 600T HF
Radnetmam109
Grove Diagnostic
MR
Picker Eclipse 1.5T
RadnetMR550
Grove Diagnostic
NM
ADAC pegasys
 
Grove Diagnostic
R&F
GE Legacy D R/F
RadnetRF146
Grove Diagnostic
U/S
Acuson Aspen
RadnetUS380
Grove Diagnostic
U/S
Acuson Aspen
RadnetUS381
Grove Diagnostic (NR)
Rad
Canon Upright Unit
RadnetRad147
Haven
Mammo
GE 600T HF
Radnetmam114
Haven
Rad
GE Silhouette 20 HF
Radnetrad162
Haven
Rad
Gendex GX 525
Radnetrad 163
Healthcare – Moreno Valley
closed 5-1
Rad
DXS 650, 73 table, 80 tube stand
RadnetRad141
Healthcare – Riverside
Bone Density
Hologic – QDR4500C
RadnetBone08
Healthcare – Riverside
CT
GE Spiral CT – CTI
RadnetGT413
Healthcare – Riverside
Nuc Med
Adac Dual Hd Genesys-Epic / Peg Sparc 20
RadnetNM206
Healthcare – Riverside
Mammo
GE DMR
RadnetMam70
Healthcare – Riverside
Mammo
GE DMR
RadnetMam73
Healthcare – Riverside
MR
GE LX MRI 1.5
RadnetMR541
Healthcare – Riverside
MR
GE Profile (Open MR) – 2T
RadnetMR502
Healthcare – Riverside
R&F
GE Legacy D R/F
RadnetRF129
Healthcare – Riverside
Rad
Canon Upright Unit
RadnetRad145
Healthcare – Riverside
Rad
Rad Gen / Fuji Film Plate
RadnetRad137
Healthcare – Riverside
Steriotatic Biopsy
Lorad Steriotactic biopsy
RadnetBiop81
Healthcare – Riverside
U/S
GE Logic 700
RadnetUS344
Healthcare – Riverside
U/S
GE Logic 700
RadnetUS345
Healthcare – Riverside
U/S
GE Logiq 400
RadnetUS370
Healthcare Partners – Atlantic Ave
Rad
Americomp Generator, Table, Tube Stand
Radnetrad157
Healthcare Partners – La Palma
Rad
Picker Vector\Benett table
Radnetrad155
Healthcare Partners – Los Alamitos
Rad
Gendex MP500HF, Table, Tube Stand
Radnetrad158
Healthcare Partners – Spring St
Rad
Summit Nova 320, Table, Tube Stand
Radnetrad159
La Habra 10-1 GE
MR
GE Horizon LX K4 – 1.0T
RadnetMR503
Lancaster Imaging
CR
GESpiralCT-Prospeed
RadnetCT403
Lancaster Imaging
Mammo
GE 600T HF
RadnetMam52
Lancaster Imaging
Mammo
GE 600T HF
RadnetMam53
Lancaster Imaging
Mammo
GE 600T HF
RadnetMam82
Lancaster Imaging
R&F
GE MST-625, Mont 15, 6"II, Tomo
RadnetRF103
Lancaster Imaging
R&F
GE MST-625, Mont 15, 6"II, Tomo
RadnetRF104
Lancaster Imaging
Rad
Picker Rad
RadnetRad131
Lancaster Imaging
U/S
GE Logic 700
RadnetUS304
Lancaster Imaging
U/S
GE Logic 700
RadnetUS305
       
Lancaster Imaging
U/S
GE Logic 700
RadnetUS348
Lancaster Imaging – Palm
Rad
Bennett TXR-500 Generator (5 year warr)
RadnetRAD103

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

UPDATED MSA DATA LOAD Facility Short Name Modality Equipment New System ID

Lancaster Imaging – High Desert
Rad
Bennet Rad
RadnetRad133
Lancaster Imaging – High Desert
Rad
Fischer Rad
RadnetRad132
Loma Vista – Ashwood
Rad
Bennett HFQ Rad
RadnetRAD104
Loma Vista – Camarillo
Rad
GE MST 625, 73 table, XT Hanger
RadnetRad152
Loma Vista – Oxnard
Rad
Gendix Generator, Table
RadnetRAD105
Loma Vista – Ventura
Rad
Compax 40E – Elevatin
RadnetRad139
Los Coyotes
Bone Density
Lunar DPX IQ
RadnetBone09
Los Coyotes
CT
GE Spiral CT – Prospeed
RadnetCT404
Los Coyotes
Mammo
GE DMR
RadnetMam68
Los Coyotes
Mammo
GE DMR
RadnetMam89
Los Coyotes
MR
GE Horizon LX K4 – 1.5T
RadnetMR504
Los Coyotes
R&F
GE Legacy D R/F
RadnetRF130
Los Coyotes
Rad
GE MVP-80, Compax table, XT
RadnetRad140
Los Coyotes
U/S
GE Logiq 700 EXPERT
RadnetUS362
Los Coyotes
U/S
GE Logic 400
RadnetUS300
Los Coyotes
U/S
GE Logic 700
RadnetUS346
Los Coyotes
U/S
GE Logic 700
RadnetUS347
Los Coyotes
U/S
GE Logic 700
RadnetUS368
Los Coyotes
U/S
GE Logic 700
RadnetUS362
Los Coyotes
U/S
GE Logic 700
RadnetUS350
Los Coyotes
U/S
GE Logic 700
RadnetUS351
Medical Diagnostic Imaging
CT/PET
Discovery LS
RadnetCT405
Medical Diagnostic Imaging
MR
GE Signa LX – 1.5T
RadnetMR505
Medical Diagnostic Imaging
Nuc Med
SMV DSXI
RadnetNM211
Medical Diagnostic Imaging
X-ray
Gentex – westlake
 
Medical Diagnostic Imaging
R&F
GE MSI 850-4, Mont 15, 6"II, XT, Ordo
RadnetRF105
Medical Diagnostic Imaging
Bone Density
Lunar – DPX-L
RadnetBone03
Medical Diagnostic Imaging
R&F
GE MST 625-II, SFX, 6" II, XT, Ordo
RadnetRF106
Medical Diagnostic Imaging
U/S
GE 9
 
Medical Diagnostic Imaging
U/S
ATL HDI
RadnetUS307
Medical Diagnostic Imaging
U/S
Logic 700
RadnetUS356
Modesto
Bone Density
Lunar Podigy
Radnetbone11
Modesto
CT
GE Spiral CT – Lightspeed Plus
RadnetCT424
Modesto
IIS
AWW 4.0
RadnetWS02
Modesto
IIS
Radstore dA210
RadnetRS004
Modesto
IIS
Radworks RA600
RadnetWS08
Modesto
IIS
Radworks Review Station
RadnetWS09
Modesto
Mammo
GE Seno 2000
RadnetMam111
Modesto
MR
GE 1.5T LX
RadnetMR545
Modesto
MR
Toshiba Opart
RadnetMR539
Modesto
R&F
GE Legacy D R/F
RadnetRF138
Modesto
Steriotatic Biopsy
Fisher Stereotactic
RadnetMAM115
Modesto
Rad
Canon Upright Unit
Radnetrad160
Modesto
Rad
Silhoutte 20 HF
RadnetRad143
Modesto
U/S
Acuson 128Xp10
RadnetUS353
Modesto
U/S
GE LOGIQ 700 EXPERT
RadnetUS357
Modesto
U/S
GE LOGIQ 700 EXPERT
RadnetUS358

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

UPDATED MSA DATA LOAD Facility Short Name Modality Equipment New System ID

Modesto
U/S
GE LOGIQ 700 EXPERT
RadnetUS359
Northridge Diagnostic Center
Bone Density
Lunar – DPX IQ 240 1030
RadnetBone03XX
Northridge Diagnostic Center
CT
GESpiralCT-Prospeed
RadnetCT407
Northridge Diagnostic Center
Mammo
GE DMR
RadnetMam113
Northridge Diagnostic Center
MR
GE Signa LX – 1.5T
RadnetMR507
Northridge Diagnostic Center
Nuc Med
Adac Vertex +Epic 60, Atlas/Ultra
RadnetNM203
Northridge Diagnostic Center
R&F
GE Legacy
RadnetRF126
Northridge Diagnostic Center
Rad
Varian/stingray
 
Northridge Diagnostic Center
RT
GE MVP-60, RTI Table
RadnetRT124
Northridge Diagnostic Center
U/S
GE Logic 700
RadnetUS308
Northridge Diagnostic Center
U/S
GE Logic 700
RadnetUS336
Northridge Imaging-Surgery CTR
U/S
ATL HDI
RadnetUS327
Orange Imaging
Bone Density
Hologic – QDR4500C
RadnetBone12
Orange Imaging
CT
GE Spiral CT – Fxi
RadnetCT408
Orange Imaging
IIS
LAN – cisco router, 3com switch
RadnetAN1
Orange Imaging
IIS
Radstore dA210
RadnetRS002
Orange Imaging
IIS
Radworks RA600
RadnetWS05
Orange Imaging
Mammo
Seno 2000
RadnetMam87
Orange Imaging
Mammo
Seno 2000
RadnetMam88
Orange Imaging
Mammo
Seno 2000
RadnetMam92
Orange Imaging
MR
GE 1.5T LX
RadnetMR547
Orange Imaging
MR
GE Horizon LX K4 – 1.5T
RadnetMR508
Orange Imaging
Steriotatic Biopsy
Fisher
RadnetBiop82
Orange Imaging
Nuc Med
Adac Vertex +Epic 60, Atlas/Ultra
RadnetNM204
Orange Imaging
PET
GE Discovery LS AWW
RadnetPT602C
Orange Imaging
PET
GE Discovery LS Entegra
RadnetPT602B
Orange Imaging
PET
GE Discovery LS Lightspeed
RadnetPT602A
Orange Imaging
PET
GE Discovery LS PET
RadnetPT602
Orange Imaging
R&F
GE Legacy D R/F
RadnetRF108
Orange Imaging
R&F
GE Legacy D R/F
RadnetRF144
Orange Imaging
Rad
Canon Upright Unit
RadnetRAD109
Orange Imaging
U/S
GE Logic 700
RadnetUS309
Orange Imaging
U/S
GE Logic 700
RadnetUS310
Orange Imaging
U/S
GE Logic 700
RadnetUS330
Orange Imaging
U/S
GE Logic 700
RadnetUS340
               
Oxnard Imaging
Mammo
GE 600T HF
RadnetMam60
       
Oxnard Imaging
MR
GE Profile (Open MR) - .2T
RadnetMR509
Oxnard Imaging
R&F
GE Advantx SFX2 (moved from RR 2-00)
RadnetRF110
Oxnard Imaging
R&F
GE DXD-550, Montrol 15, TE21, XT Hanger
RadnetRF111
Oxnard Imaging
U/S
GE Logic 700
RadnetUS311
Palm Springs DMG
Rad
FMX50hf
RadnetRad153
Rancho Bernardo
CT
GE Spiral CT – Lightspeed Qxi
RadnetCT430
Rancho Bernardo
IIS
Advantage Windows Workstation
RadnetWS06
Rancho Bernardo
Mammo
GE DMR Plus
RadnetMam102

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

UPDATED MSA DATA LOAD Facility Short Name Modality Equipment New System ID

Rancho Bernardo
Mammo
GE DMR Plus
RadnetMam203
Rancho Bernardo
MR
GE Openspeed .7 MR
RadnetMR431
Rancho Bernardo
R&F
GE Legacy D R/F
RadnetRF143
Rancho Bernardo
U/S
GE Logic 700
 
Redondo – La Palma
Rad
Transworld X-ray Unit
RadnetRAD110
Redondo – Long Beach
R&F
Picker Vector 80 Gen, Vector 2 Table
RadnetRF112
Redondo – Long Beach
Rad
Picker BGX-625R
RadnetRAD111
Redondo – Long Beach
RT
Picker Rad/Tomo BGX-526, Clinix Table
RadnetRT125
San Francisco Open MRI
MR
Hitachi Airis 1
RadnetMR540
San Gabriel Valley
CT
GE CT Hispeed
RadnetCT421
San Gabriel Valley
MR
SIGNA MR
RadnetMR527
San Gabriel Valley
U/S
GE Logic 700
RadnetUS341
Santa Clarita Imaging
CT
GESpiralCT-Prospeed
RadnetCT409
Santa Clarita Imaging
Mammo
GE 600T HF
RadnetMam65
Santa Clarita Imaging
Mammo
GE DMR
RadnetMam98
Santa Clarita Imaging
MR
GE Profile (Open MR) - .2T
RadnetMR510
Santa Clarita Imaging
R&F
GE MSI 1250, RFX 90 – FL300
RadnetRF114
Santa Clarita Imaging
U/S
GE Logic 700 Pro
RadnetUS325
Santa Clarita Imaging
U/S
GE Logic 500
RadnetUS315
Santa Rosa
CT
GE Spiral CT-Nxi
RadnetCT426
Santa Rosa
RF
Ge Legacy
 
Santa Rosa
MR
GE LX MRI
RadnetMR530
Santa Rosa
MR
Picker EXP – 1.5T (removed 12-11-03)
 
Santa Rosa
U/S
GE Logiq 700 EXPERT
RadnetUS369
Staples Arena
Rad
Bennett HFQ-e00P (5 Yr Warranty)
Radnet RAD113
Stockton
CT
GE prospeed
RadnetCT410
Stockton
Mammo
GE Seno 2000
RadnetMam112
Stockton
MR
Hitachi Aries – 2 (Open MR) - .3T
RadnetMR512
Stockton
R&F
Phillips Duo Diagnost
RadnetRF140
Stockton
Rad
Canon Upright Unit
RadnetRad151
Stockton
U/S
GE Logic 700 Pro
RadnetUS331
Stockton
U/S
GE LOGIQ 700 EXPERT
RadnetUS361
Tarzana Advanced
MR
GE Openspeed .7 MR
RadnetMR533
Tarzana Advanced
PET
GE Discovery LS AWW
RadnetPT603
Tarzana Advanced
PET
GE Discovery LS Lightspeed
RadnetPT603A
Tarzana Advanced
PET
GE Discovery LS PET
RadnetPT603
Tarzana MRI
MR
MR 1.5 LX Echo Speed
RadnetMR526
Temecual – suite 208
Rad
Siemens Tridoros 5
RadnetRad150
Temecula
Bone Density
Lunar DPX-L
RadnetBone10
Temecula
CT
GE Spiral CT – Prospeed
RadnetCT411
Temecula
Mammo
GE 600T HF
RadnetMam67
Temecula
Mammo
GE 800 T
         
Temecula
Mammo
GE DMR
RadnetMam72
Temecula
MR
Siemens Impact 1.0T
RadnetMR514
Temecula
R&F
GE Advantx SFX/90
RadnetRF107
Temecula
Rad
GE MST 625, RT Table
RadnetRAD114
Temecula
U/S
GE LOGIQ 700 EXPERT
 
Temecula
U/S
GE Logiq 700 EXPERT
RadnetUS372
Temecula
U/S
GE Logiq 700 EXPERT
RadnetUS373

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

UPDATED MSA DATA LOAD Facility Short Name Modality Equipment New System ID

Temecula
U/S
GE Logiq 700 EXPERT
RadnetUS374
Temecual-Advanced
MR
GE 1.5T LX
 
Temecual-Advanced
CT
Discovery LS/PET
 
Temecual-Advanced
RF
Phillips RF
RadnetRF109
Temecula – Lake Elsenor
Rad
Fischer Rad Spectra 325
RadnetRad148
Temecula – Sun City
Rad
Gentex Del GX 525
RadnetRad149
Tower Roxsan
CT
GE Spiral CT – High Speed
RadnetCT412
Tower Roxsan
IIS
Allegro
RadnetWS01
Tower Roxsan
IIS
Radworks RA600
RadnetWS03
Tower Roxsan
MR
ONI
RadnetMR522
Tower Roxsan
US
GE 700
RadnetUS397
Tower Roxsan
MR
GE Horizon LX K4 – 1.5T
RadnetMR535
Tower Roxsan
Nuc Med
Adac Dual Hd Genesys-Epic / Peg Sparc 20
RadnetNM206
Tower Roxsan
Nuc Med
Adac Vertex +Epic Atlas Ultra
RadnetNM207
Tower Roxsan
X-ray
Canon upright Unit
RadnetRad167
Tower Roxsan
Nuc Med
Adac Vertex +MCD / ATLAS-Ultra
RadnetNM208
Tower Wilshire
C Arm
GE Senoscope 2 – Digital C-arm
RadnetCARM07
Tower Wilshire
CT
GE Spiral CT – Lightspeed
RadnetCT422
Tower Wilshire
IIS
AWW 4.0
RadnetWS10
Tower Wilshire
MR
GE Horizon LX K4 – 1.5T
 
Tower Wilshire
MR
GE Horizon LX K4 – 1.5T
RadnetMR517
Tower Wilshire
MR
GE Profile (Open MR) - .2T
RadnetMR518
Tower Wilshire
R&F
GE Legacy D R/F
RadnetRF118
Tower Wilshire
R&F
GE Legacy D R/F
RadnetRF119
Tower Wilshire
Rad
GE Chest Stand, Floor mount tube stand
RadnetRAD121
Tower Wilshire
U/S
GE Logic 900
RadnetUS384
Tower Wilshire
U/S
GE Logic 900
RadnetUS385
Tower Wilshire
U/S
GE Logic 900
RadnetUS386
Tower Wilshire – Dr. Wolf
Rad
GE DXD 325 – No Phototiming, Chest
RadnetRAD122
Tower Womens
Bone Density
Hologic – QDR4500C
RadnetBone04
Tower Womens
Mammo
GE DMR
RadnetMam71
Tower Womens
Mammo
GE Seno 2000
RadnetMam107
Tower Womens
Mammo
Seno 2000
RadnetMam85
Tower Womens
Mammo
Seno 2000
RadnetMam89
Tower Womens
U/S
GE 7
 
Tower Womens
Steriotatic Biopsy
Lorad Steriotactic Biopsy
RadnetBiop79
Tower Womens
U/S
GE Logic 400
RadnetUS323
Tustin
MR
GE Profile (Open MR) - .2T
RadnetMR519
Tustin
RT
Hofman Tomo
RadnetRT127
University
MR
Siemens – Magnetom Open Viva - .2T
RadnetMR520
Vacaville
Bone Density
Lunar – DPX-L
RADNETBONE19
Vacaville
CT
GE Spiral CT-Nxi
RadnetCT427
Vacaville
Mammo
GE DMR
RadnetMAM79
Vacaville
MR
Hitachi Atari
RadnetMR521
Vacaville
MR
Hitachi Airis II removed
RadnetMR551
Vacaville
R&F
Phillips RF
RadnetRF128
       
Vacaville
U/S
GE Ultrasound
RadnetUS335

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

UPDATED MSA DATA LOAD Facility Short Name Modality Equipment New System ID

Ventura Coast Imaging
Bone Density
Lunar – DPX-L
RadnetBone05
Ventura Coast Imaging
CT
SiemensSpiralCTSomoton4+
         
Ventura Coast Imaging
IIS
Radstore dA420
RadnetRS003
       
Ventura Coast Imaging
Mammo
GE Seno 2000
RadnetMam104
Ventura Coast Imaging
Mammo
GE Seno 2000
RadnetMam105
Ventura Coast Imaging
MR
GE Horizon 5X Fast Speed – 1.5T
RadnetMR522
Ventura Coast Imaging
Nuc Med
Adac Vertex+ MCD / Sparc 20
RadnetNM209
Ventura Coast Imaging
PET
GE Discovery LS AWW
RadnetPT604C
Ventura Coast Imaging
PET
GE Discovery LS PET
RadnetPT604
Ventura Coast Imaging
R&F
GE Advantx SFX/15
RadnetRF120
Ventura Coast Imaging
R&F
GE Legacy D R/F
RadnetRF121
Ventura Coast Imaging
Rad
Fischer FX 625R Generator & Flat Table
RadnetRad128
Ventura Coast Imaging
Rad
GE DXS-550, 73 Table, 80 Tube Stnd
RadnetRAD117
Ventura Coast Imaging
Steriotatic Biopsy
Lorad Steriotactic biopsy
RadnetBiop80
Ventura Coast Imaging
U/S
GE Logic 400
RadnetUS349
       
Ventura Coast Imaging
U/S
GE Logic 700
RadnetUS325
Ventura Coast Imaging
U/S
GE 900
 
Ventura Coast Imaging
U/S
GE Logic 700
RadnetUS326
Ventura Coast Imaging
U/S
GE Logic 700
RadnetUS337
Westchester
CT
GE Spiral CT – Prospeed
RadnetCT416
Westchester
Mammo
Lorad M2
RadnetMam77
Westchester
MR
Hitachi 7000 - .2T (Open MR)
RadnetMR523
Westchester
MR
Siemens Impact 1.0 T
RadnetMR524
Westchester
R&F
GE DXS 350, Montrol 15 (Rm #2)
RadnetRF123
Westchester
Rad
Adtek-325, Bucky Table (Rm #1)
Radnet RAD118
       
Westlake
MRI
Hitachi aris 2
 
Westlake
Rad
Bennet
 
Westlake
Mammo
2000
MAM107
Westlake
U/S
700
 
Westchester
U/S
GE Ultrasound
RadnetUS338
Woodward Park
CT
GE Spiral CT – Prospeed
RadnetCT417
Woodward Park
Mammo
DMR +
RadnetMam93
Woodward Park
MR
Picker Edge 1.5T (3 Yr Service Contract)
RadnetMR525
Woodward Park
R&F
GE MSI-850, RFX 90, 88 SFD, L-300
RadnetRF124
Woodward Park
Rad
Bennet HFQ-4500SE
RadnetRAD120
Woodward Park
Rad
Bennet HFQ-4500SE with mod B-180M4F
RadnetRAD119
Woodward Park
U/S
GE Logiq 700 EXPERT
RadnetUS376
Woodward Park
U/S
GE LOGIQ 700 EXPERT
RadnetUS305
Woodward Park
U/S
GE LOGIQ 700 EXPERT
RadnetUS360
Woodward Park
Bone Density
Lunar Podigy
Radnetbone11
x not installed
PET
GE Discovery LS AWW
RadnetPT606C
x not installed
PET
GE Discovery LS PET
RadnetPT605

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

UPDATED MSA DATA LOAD Facility Short Name Modality Equipment New System ID

x not installed
PET
GE Discovery LS PET
RadnetPT606
x Radnet Backlog
Mammo
GE DMR
RadnetMAM84
Desert Advanced – Bermuda Dunes
Rad
AMXII
RadnetRAD138
x**Radnet Warehouse**
U/S
GE Logic 700
RadnetUS342
               
Note at Site:
     
Burbank Advanced – T-Wilhire ?
U/S
GE Logiq 700 EXPERT
RadnetUS368
Oxnard Imaging ?
MR
GE Openspeed
RadnetMR548
               
Moves / Corrections:
     
Desert Advanced – Bermuda Dunes
RAD
Raythan RMS 325 HF, Bennet Table
RadnetRad161
Desert Advanced – Bermuda Dunes
Rad
AMXII
RadnetRAD138
               
Additions:
     
Desert Advanced – Palm Springs
Steriotatic Biopsy
Fisher Mammotest Plus/S
 
Desert Advanced – Palm Springs
Bone Density
Lunar – DPX-IQ
                 
Removed
     
Medical Diagnostic Imaging
Nuc Med
GE Star Cam 4000
RadnetNM202
Stockton
Mammo
GE DMR
RadnetMam113
Medical Diagnostic Imaging
Mammo
GE 600T HF
RadnetMam54
Medical Diagnostic Imaging
Mammo
GE 600T HF
RadnetMam55
       
Tower Womens
U/S
GE Logiq 700 EXPERT
RadnetUS377
Tower Womens
U/S
GE Logiq 700 EXPERT
RadnetUS378
Tower Womens
U/S
GE Logiq 700 EXPERT
RadnetUS379
       
Northridge
U/S
GE Logic 700
RadnetUS355



 
 
 
 
 

--------------------------------------------------------------------------------

 

 


US
Burbank Advanced
U/S
Logiq700 series up
RadnetUS367
Burbank Advanced from rb
U/S
GE Logic 700
RadnetUS322
Camarillo
U/S
GE Logic 700'`
RadnetUS319
Corona
U/S
Logiq 700 BT99 PRO
RadnetUS331
Corona
U/S
   
Desert Advanced - Palm Desert
U/S
GE Logiq 700 EXPERT
RadnetUS363
Desert Advanced - Palm Desert
U/S
GE Logiq 700 EXPERT
RadnetUS364
Desert Advanced - Palm Desert
U/S
GE Logiq 700
RadnetUS304X
Desert Advanced - Palm Springs
U/S
GE Logiq 700 EXPERT
RadnetUS390
Desert Advanced- Palm Springs
U/S
GE LOGIQ 700 EXPERT
RadnetUS304
Desert Advanced- Palm Springs
U/S
GE LOGIQ 900 BTO4
 
Desert Advanced- Palm Springs
U/S
GE Logiq 700 EXPERT
RadnetUS366
Desert Advanced - Palm Springs
U/S
GE Loqiq 700 EXPERT
RadnetUS371
DRI - Scripps
U/S
GE LOGIQ 9
RadnetUS328
DRI - Scripps
U/S
GE Logic 700
RadnetUS302
Fresno
U/S
ACUSON
Sequoia
Fresno
U/S
ACUSON
Sequoia
Fresno
U/S
ACUSON
128 XP
Grove Diagnostic
U/S
Acuson Aspen
RadnetUS380
Grove Diagnostic
U/S
GE Logiq 700
RadnetUS326
Grove Diagnostic
U/S
Acuson Aspen
RadnetUS381
Healthcare - Riverside
U/S
GE Logic 700
RadnetUS344
Healthcare - Riverside
U/S
GE Logic 700
RadnetUS341
Healthcare - Riverside
U/S
GE Logiq 400
RadnetUS370
Lancaster Imaging
U/S
GE Logic 700
RadnetUS348
Los Coyotes
U/S
GE Logic 700
RadnetUS366
Los Coyotes
U/S
GE Logic 700
RadnetUS362
Los Coyotes
U/S
GE Logic 700
RadnetUS350
Los Coyotes
U/S
GE Logic 700
RadnetUS351
Medical Diagnostic Imaging
U/S
GE Logiq 9
RadnetUS388
Medical Diagnostic Imaging
U/S
Logic 700
RadnetUS389
Modesto
U/S
GE Logiq 700 series up
RadnetUS369
Modesto
U/S
GE LOGIQ 700 EXPERT
RadnetUS357
Modesto
U/S
GE LOGIQ 700 EXPERT
RadnetUS358
Modesto
U/S
GE LOGIQ 700 EXPERT
RadnetUS359
Northridge Diagnostic Center
U/S
GE Logic 700
RadnetUS308
Northridge Diagnostic Center
u/s
Logiq700 series up
RadnetUS368
Northridge Diagnostic Center
U/S
GE Logic 700
RadnetUS336
Northridge Imaging-Surgery CTR
U/S
ATL HDI
RadnetUS327
Orange Imaging
U/S
GE Logic 700
RadnetUS309
Orange Imaging
U/S
GE Logic 700
RadnetUS310
Orange Imaging
U/S
GE Logic 700
RadnetUS329
Orange Imaging
U/S
GE Logic 700
RadnetUS330
Orange Imaging
U/S
GE Logic 700
RadnetUS340
Orange Advanced Imaging
U/S
Logiq 9
RadnetUS382
Orange Advanced Imaging
U/S
Logiq 9
RadnetUS383
Oxnard Imaging
U/S
GE Logic 700
RadnetUS311
Santa Clarita Imaging
U/S
GE Logic 700 Pro
RadnetUS325
Santa Clarita Imaging
U/S
GE Logic 500
RadnetUS315

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

US
Stockton Diag. Imaging
U/S
SSA 250 A
RadnetUS316
Stockton Diag. Imaging
U/S
Logiq 700 BT99 PRO
RadnetUS332
Stockton Diag. Imaging
U/S
Logiq 700 Series up
RadnetUS361
Temecula
U/S
GE Logiq 700
RadnetUS305
Temecula
U/S
GE Logiq 700 EXPERT
RadnetUS365
Temecula
U/S
GE Logiq 700 EXPERT
RadnetUS373
Temecula
U/S
GE Logiq 700 EXPERT
RadnetUS374
Tower Wilshire
U/S
GE Logic 900
RadnetUS384
Tower Wilshire
U/S
GE Logic 900
RadnetUS385
Tower Wilshire
U/S
GE Logic 900
RadnetUS386
Tower Wilshire
U/S
B & K OTHER
RadnetUS387
Tower Womens
U/S
GE Logiq 7
RadnetUS397
Vacaville
U/S
GE Logiq 9
RadnetUS335
Ventura Coast Imaging
U/S
GE Logiq 9
RadnetUS391
Ventura Coast Imaging
U/S
GE Logic 9
RadnetUS392
Ventura Coast Imaging
U/S
GE Logic 700
RadnetUS337
Westchester
U/S
GE Ultrasound
RadnetUS338
Woodward Park
U/S
GE LOGIO 9
RadnetUS328
Woodward Park
U/S
GE LOGIC 700
RadnetUS360



 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
NUC MED
Location
Address
Modality
Equipment
Desert Advanced Imaging (DAI0
275 N. El Cielo, Ste B1
Nuc Med
ADAC Camera
Diagnostic Radiological Imaging (DRI)
79 Scripps Drive #100
Nuc Med
ADAC Camera
Grove Diagnostic Imaging
8283 Grove Avenue #101
Nuc Med
ADAC Camera
Healthcare Imaging Center
4334 Central Avenue
Nuc Med
ADAC Camera
Lancaster Imaging
44725 Tenth St. West #150
Nuc Med
ADAC Camera
Los Coyotes Imaging
3320 Los Coyotes Dgl, #120; X-Ray #112
Nuc Med
ADAC Camera
Medical Diagnostic Imaging
(Thousand Oaks MDI)
300 Lombard Street
Nuc Med
ADAC Camera
Modesto Advanced Imaging Center
157 E. Coolidge Avenue
Nuc Med
ADAC Camera
Northridge Diagnostic Center
8227 Reseda Blvd.
Nuc Med
ADAC Camera
Orange Advanced Imaging
230 S. Main Street #101
Nuc Med
ADAC Camera
Tarzana Advanced Imaging Center
5536 Reseda Blvd.
Nuc Med
ADAC Camera
Temecula Valley Imaging Center
27699 Jefferson Avenue, Ste 110
Nuc Med
ADAC Camera
BRMG at Tower Roxsan Nuc. Med
465 N. Roxbury Drive #101
Nuc Med
ADAC Camera
Ventura Coast Imaging
4601 Telephone Road #101
Nuc Med
ADAC Camera



 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-B
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING PRIMADEX HEALTH SYSTEMS, INC.'S COLLATERAL
 
  

I. Grantor's official name: Primadex Health Systems, Inc.           II. Type of
entity: Corporation           III. Organizational identification number issued
by Grantor's state of incorporation or organization or a statement that no such
number has been issued: B279752         IV.
State or Incorporation or Organization of Primadex Health Systems, Inc.:  New
York
        V.
Chief Executive Office and principal place of business of Primadex Health
Systems, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Primadex Health Systems, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located: N/A           IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025

   
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-C
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING BEVERLY RADIOLOGY MEDICAL GROUP, III'S COLLATERAL
 
   

I. Grantor's official name: Beverly Radiology Medical Group, III           II.
Type of entity: Partnership           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: N/A
        IV.
State or Incorporation or Organization of Beverly Radiology Medical Group,
III:California
        V.
Chief Executive Office and principal place of business of  Beverly Radiology
Medical Group, III:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Beverly Radiology Medical Group, III:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located: N/A           IX.
Locations of Records Concerning Collateral:
  N/A      
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-D
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING BEVERLY RADIOLOGY MEDICAL GROUP, INC.'S COLLATERAL
 
     

I. Grantor's official name: Beverly Radiology Medical Group, Inc.           II.
Type of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 19476686
        IV.
State or Incorporation or Organization of Beverly Radiology Medical Group,
Inc.: California
        V.
Chief Executive Office and principal place of business of  Beverly Radiology
Medical Group, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Beverly Radiology Medical Group, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located: N/A           IX.
Locations of Records Concerning Collateral:
  N/A      
 

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-E
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING BEVERLY PRONET IMAGING MEDICAL GROUP, INC.'S COLLATERAL
 
  

I. Grantor's official name: ProNet Imaging Medical Group, Inc.           II.
Type of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2011309
        IV.
State or Incorporation or Organization of ProNet Imaging Medical Group,
Inc.:  California
        V.
Chief Executive Office and principal place of business of  ProNet Imaging
Medical Group, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of ProNet Imaging Medical Group, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located: N/A           IX.
Locations of Records Concerning Collateral:
  N/A      
 

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-F
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADNET SUB, INC.'S COLLATERAL
 
  

I. Grantor's official name: RadNet Sub, Inc.           II. Type of entity:
Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 1873733
        IV.
State or Incorporation or Organization of RadNet Sub, Inc.:  California
        V.
Chief Executive Office and principal place of business of RadNet Sub, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of RadNet Sub, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
8750 Wilshire Blvd.
Beverly Hills, CA 90211
465 N. Roxbury Dr.
Beverly Hills, CA 90210
455 N. Roxbury Dr.
Beverly Hills, CA 90210
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025

    
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-G
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING SOCAL MR SITE MANAGEMENT, INC.'S COLLATERAL
 
  

I. Grantor's official name: SoCal MR Site Management, Inc.           II. Type of
entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2235327
        IV.
State or Incorporation or Organization of SoCal MR Site Management,
Inc.:  California
        V.
Chief Executive Office and principal place of business of SoCal MR Site
Management, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of SoCal MR Site Management, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
5470 Jefferson Ave
Chino, CA 91710
740-A East Arrow Hwy.
Covina, CA 91722
18360 Burbank Blvd.
Tarzana, CA 91356
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025

       
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-H
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADNET MANAGEMENT I, INC.'S COLLATERAL
 
    

I. Grantor's official name: RadNet Management I, Inc.           II. Type of
entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2208360
        IV.
State or Incorporation or Organization of RadNet Management I, Inc.:  California
        V.
Chief Executive Office and principal place of business of RadNet Management I,
Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of RadNet Management I, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
6121 Hollis St.
Emeryville, CA 94608
490 Post St.
San Francisco, CA 94102
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-I
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADNET MANAGEMENT II, INC.'S COLLATERAL
 
  

I. Grantor's official name: RadNet Management II, Inc.           II. Type of
entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2235327
        IV.
State or Incorporation or Organization of RadNet Management II,
Inc.:  California
        V.
Chief Executive Office and principal place of business of RadNet Management II,
Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of RadNet Mangement II, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
157 E. Coolidge Ave.
Modeseto, CA 95350
 
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
       

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-J
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADNET MANAGED IMAGING SERVICES, INC.'S COLLATERAL
 
    

I. Grantor's official name: RadNet Managed Imaging Services, Inc.           II.
Type of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: A467520
        IV.
State or Incorporation or Organization of RadNet Managed Imaging Services,
Inc.:  California
        V.
Chief Executive Office and principal place of business of RadNet Managed Imaging
Services, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of RadNet Managed Imaging Services, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located: N/A           IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
       

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-K
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING DIAGNOSTIC IMAGING SERVICES, INC.'S COLLATERAL
 
  

I. Grantor's official name: Diagnostic Imaging Services, Inc.           II. Type
of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 922315071
        IV.
State or Incorporation or Organization of Diagnostic Imaging Services,
Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Diagnostic Imaging
Services, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Diagnostic Imaging Services, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
3901 Las Poses Rd.
Camarillo, CA 93010
4334 Central Ave.
Riverside, CA 92506
300 Lombard St.
Thousand Oaks, CA 91360
         
27699 Jefferson Ave.
Temecula, CA 92590
25395 Hancock Ave.
Murrieta, CA 92592
110 Jensen Ct.
Thousand Oaks, CA 91360
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
       

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-L
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADNET MANAGED IMAGING SERVICES, INC.'S COLLATERAL
 
     

I. Grantor's official name: FRI, Inc.           II. Type of entity: Corporation
          III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2888210
        IV.
State or Incorporation or Organization of FRI, Inc.:  California
        V.
Chief Executive Office and principal place of business of FRI, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of FRI, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located: N/A           IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
       

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-M
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADIOLOGIX, INC.'S COLLATERAL
 
     

I. Grantor's official name: Radiologix, Inc.           II. Type of entity:
Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2614667
        IV.
State or Incorporation or Organization of Radiologix, Inc. Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Radiologix, Inc. Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Radiologix, Inc. Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located: See Schedules IV-N through IV-Z           IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-M
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADNET MANAGED IMAGING SERVICES, INC.'S COLLATERAL
 
     

I. Grantor's official name: Radiologix, Inc.           II. Type of entity:
Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 4183884
        IV.
State or Incorporation or Organization of Radiologix, Inc. Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Radiologix, Inc. Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Radiologix, Inc. Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located: N/A           IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-N
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING ADVANCED IMAGING PARTNERS, INC.'S COLLATERAL
     
  

I. Grantor's official name: Advanced Imaging Partners, Inc.           II. Type
of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2798393
        IV.
State or Incorporation or Organization of Advanced Imaging Partners,
Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Advanced Imaging
Partners, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Advanced Imaging Partners, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
7253 Ambassador Rd.
Baltimore, MD 21244
9411 Philadelphia Rd.
Suite D
Baltimore, MD 21237
888 Bestgate Rd.
Suite 101
Annapolis, MD 21401
         
8186 Lark Brown Rd.
Suite 102
Elkridge, MD 21075
1600 Crain Hwy. S,
Suite 301
Glen Burnie, MD 21061
4801 Dorsey Hhall Dr.
Suite 101
Ellicott City, MD 21042
         
104 Plumtree Rd.
Suite 106
Belair, MD 21015
203 Hospital Dr.
Suite 100
Glen Burnie, MD 21061
7505 Osler Dr.
Suite 406
Towson, MD 21204
         
4211 Blakely Ave.
Suite 100
Baltimore, MD 21236
1700 Reisterstown Rd.
Suite 112
Baltimore, MD 21208
515 Fairmont Ave.
Suite 100
Towson, MD 21286
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-O
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING IDE IMAGING PARTNERS INC.'S COLLATERAL
 
  

I. Grantor's official name: Ide Imaging Partners, Inc.           II. Type of
entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2798398
        IV.
State or Incorporation or Organization of Ide Imaging Partners, Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Ide Imaging Partners,
Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Ide Imaging Partners, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
2263 S. Clinton Ave.
Rochester, NY 14618
1160 Pittsford-Victor Rd.
Pittsford, NY 14534
995 Senator Keating Blvd.
Suite 100
Rochester, NY 14618
         
360 Parrish St.
Canandaigua, NY 14424
1850 East Ridge Rd.
Rochester, NY 14622
10 Hagan Dr.
Building A
Rochester, NY 14625
         
1561 Long Pond Rd.
Suite 113
Rochester, NY 14626
            IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-P
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING MID ROCKLAND IMAGING PARTNERS INC.'S COLLATERAL
 
  

I. Grantor's official name: Mid Rockland Imaging Partners, Inc.           II.
Type of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2798400
        IV.
State or Incorporation or Organization of Mid Rockland Imaging Partners,
Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Mid Rockland Imaging
Partners, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Mid Rockland Imaging Partners, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
18 Squadron Blvd.
NewCity, NY 10956
1234 Central Park Ave.
Yonkers, NY 10704
167 Schwenk Dr.
Kingston,NY 12401
         
160 N. Midland Ave.
Nyack, NY 10960
279 Main St.
Suite 103
New Paltz, NY 12561
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-Q
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING PACIFIC IMAGING PARTNERS, INC.'S COLLATERAL
 
  

I. Grantor's official name: Pacific Imaging Partners, Inc.           II. Type of
entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: C0890383
        IV.
State or Incorporation or Organization of Pacific Imaging Partners,
Inc.:  California
        V.
Chief Executive Office and principal place of business of Pacific Imaging
Partners, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Pacific Imaging Partners, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
2600 Park Ave.
Suite 203
Concord, CA 94520
3200 Telegraph Ave.
Oakland, CA 94609
5720 Stoneridge Mall Rd.
Suite 290
Pleasanton, CA 94588
         
490 Post St.
Suite 323
San Francisco, CA 94102
2450 Washington Ave.
Suite 120
San Leandro, CA 94577
2201 Walnut Ave.
Suite 150
Fremont, CA 94538
         
114 La Casa Via
Suite 100
Walnut Creek, CA 94598
            IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-R
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING QUESTAR IMAGING, INC.'S COLLATERAL
 
    

I. Grantor's official name: Questar Imaging, Inc.           II. Type of entity:
Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: P95000040325
        IV.
State or Incorporation or Organization of Questar Imaging, Inc.:  Florida
        V.
Chief Executive Office and principal place of business of Questar Imaging, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Questar Imaging, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
2200 Ross Ave.
Suite 3650
Dallas, TX  75201
 
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-S
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING TREASURE COAST IMAGING PARTNERS INC.'S COLLATERAL
 
  

I. Grantor's official name: Treasure Coast Imaging Partners, Inc.           II.
Type of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2879119
        IV.
State or Incorporation or Organization of Treasure Coast Imaging Partners,
Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Treasure Coast Imaging
Partners, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Treasure Coast Imaging Partners, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
1825 SE Tiffany Ave.
Suite 104
Port St. Lucie, FL 34952
835 E. Osceola
Stuart, FL 34994
2306 Nebraska Ave.
Fort Pierce, FL 34950
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-T
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COMMUNITY IMAGING PARTNERS INC.'S COLLATERAL
 
   

I. Grantor's official name: Community Imaging Partners, Inc.           II. Type
of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2842537
        IV.
State or Incorporation or Organization of Community Imaging Partners,
Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Community Imaging
Partners, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Community Imaging Partners, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
4110 Aspen Hill Rd.
Suite 200
Rockville, MD 20853
10215 Fernwood Rd.
Suite 620
Bethesda, MD 20817
14999 Health Center Dr.
Sutie 102
Bowie, MD 20716
         
9131 Piscataway Rd.
Suite 370
Clinton, MD 20735
67 Thomas Johnson Dr.
Suite 4
Frederick, MD 21702
20528 Boland Farm Rd.
Suite 110
Germantown, MD 2087
         
7501 Greenway Center Dr.
Suite 200
Greenbelt, MD 20770
3801 International Dr.
Suite 103
Silver Spring, MD 20906
18111 Prince Philip Dr.
Suite T-20
Olney, MD 20832
         
11120 New Hampshire Ave.
Suite 105
Silver Spring, MD 20904
            IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-U
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING RADIOLOGY AND NUCLEAR MEDICINE IMAGING PARTNERS INC.'S
COLLATERAL
 
  

I. Grantor's official name: Radiology and Nuclear Medicine Imaging Partners,
Inc.         II. Type of entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 2798402
        IV.
State or Incorporation or Organization of Radiology and Nuclear Medicine Imaging
Partners, Inc.:  Delaware
        V.
Chief Executive Office and principal place of business of Radiology and Nuclear
Medicine Imaging Partners, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Radiology and Nuclear Medicine Imaging Partners, Inc.:
1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
1 Medical Park West
823 Mulvane St.
Topeka, KS 66606
 
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-V
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING VALLEY IMAGING PARTNERS, INC.'S COLLATERAL
 
  

I. Grantor's official name: Valley Imaging Partners, Inc.           II. Type of
entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: C0581621
        IV.
State or Incorporation or Organization of Valley Imaging Partners,
Inc.:  California
        V.
Chief Executive Office and principal place of business of Valley Imaging
Partners, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Valley Imaging Partners, Inc.:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
3031 Tisch Way, Plaza South
Suite 400
San Jose, CA 95128
2281 Paragon Dr.
San Jose, CA 95131
801 Brewster Ave.
Suite 100
Redwood City, CA 94063
         
123 DiSalvo Ave.
Suite A
San Jose, CA 95128
2581 Samaritan Dr.
Suite 100
San Jose, CA 95124
340 Dardanelli Ln.
Suite 11A
Los Gatos, CA 95030
         
815 Pollard Rd.
Los Gatos, CA 95030
285 South Dr.
Suite 5
Mountain View, CA 94040
35 Baywood Ave.
San Mateo, CA 94402
         
2385 Montpelier Dr.
San Jose, CA 95116
500 Arguello St.
Suite 100
Redwood City, CA 94063
2585 Samaritan Dr.
Suite 004
San Jose, CA 95128
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-W
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING QUESTAR DULUTH, INC.'S COLLATERAL
 
  

I. Grantor's official name: Questar Duluth, Inc.         II. Type of entity:
Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: P98000103896
        IV.
State or Incorporation or Organization of Questar Duluth, Inc.:  Florida
        V.
Chief Executive Office and principal place of business of Questar Duluth, Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Questar Duluth, Inc.:
1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
1527 London Rd.
Duluth, MN 55812
 
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-X
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING QUESTAR LOS ALAMITOS, INC.'S COLLATERAL
 
  

I. Grantor's official name: Questar Los Alamitos, Inc.         II. Type of
entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: P99000048173
        IV.
State or Incorporation or Organization of Questar Los Alamitos, Inc.:  Florida
        V.
Chief Executive Office and principal place of business of Questar Los Alamitos,
Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Questar Los Alamitos, Inc.:
1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
4281 Katella Ave.
Suite 103
Los Alamitos, CA 90720
 
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-Y
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING QUESTAR VICTORVILLE, INC.'S COLLATERAL
 
    

I. Grantor's official name: Questar Victorville, Inc.         II. Type of
entity: Corporation           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: P99000048180
        IV.
State or Incorporation or Organization of Questar Victorville, Inc.:  Florida
        V.
Chief Executive Office and principal place of business of Questar Victorville,
Inc.:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Questar Victorville, Inc.:
1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
12276 Hesperia Rd.
Suite 6
Victorville, CA 92392
 
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV-Z
to
SECURITY AGREEMENT
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING ROCKY MOUNTAIN OPENSCAN MRI LLC'S COLLATERAL
    
  

I. Grantor's official name: Rocky Mountain OpenScan MRI LLC         II. Type of
entity: Limited Liability Company           III.
Organizational identification number issued by Grantor's state of incorporation
or organization or a statement that no such number has been issued: 19961086927
        IV.
State or Incorporation or Organization of Rocky Mountain OpenScan MRI
LLC:  Colorado
        V.
Chief Executive Office and principal place of business of Rocky Mountain
OpenScan MRI LLC:
           
Howard G. Berger, M.D.
1510 Cotner Ave.
Los Angeles, CA 90025
          VI.
Corporate Offices of Rocky Mountain OpenScan MRI LLC:
1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
     
Dallas, TX 75201
        VII. Warehouses: None           VIII. Other Premises at which Collateral
is Stored or Located:            
14062 Denver West Pkwy.
Suite 180, Building 52
Golden, CO 80401
6950 E. Belleview Ave.
Suite 100
Greenwood Village, CO 80111
 
        IX.
Locations of Records Concerning Collateral:
  1510 Cotner Ave.      
Los Angeles, CA 90025
      and      
3600 JP Morgan Chase Tower
     
2200 Ross Ave.
      Dallas, TX 75201

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE V
to
SECURITY AGREEMENT
 
PATENTS, TRADEMARKS AND COPYRIGHTS
  
Trademark for "RADNET" issued October 22, 2002 and bearing No. 2,639,209 held by
Primedex Health Systems, Inc.
  
Trademark for "SONOWAVE" bearing Application No. 76/615,128 held by Radnet
Management, Inc.
  
Servicemark for "HEALING WITH SOUND" bearing Application No. 76/615,575 held by
Radnet Management, Inc.
  
Servicemark for "RADIOLOGIX" issued June 12, 2001 and bearing No. 2,459,195 held
by Radiologix, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE VI
to
SECURITY AGREEMENT
 


Name of Grantor
Motor Vehicle Make/Model
Model Year
VIN
Advanced Imaging Partners, Inc.
Ford E250
2003
1FTNF20L03ED49614
Advanced Imaging Partners, Inc.
Dodge Sprinter
2004
WD2PD644445686912
Advanced Imaging Partners, Inc.
Dodge Sprinter
2004
WD2PD644545662490
Ide Imaging Partners, Inc.
Dodge Caravan
2000
2B4GP25R1YR542624
Ide Imaging Partners, Inc.
Dodge Caravan
2003
1D4GP25343B1224697
Ide Imaging Partners, Inc.
Chrysler Town & Country
2005
lC4GP45R55B134135
Radiology and Nuclear Medicine Imaging Partners, Inc.
Toyota Camry
2001
4T1BG22K91U082041
Radiology and Nuclear Medicine Imaging Partners, Inc.
Honda Civic
2001
1HGES267XIL067609
Radiology and Nuclear Medicine Imaging Partners, Inc.
Nissan 4x4 Pickup
1996
1N6SD11SXTC379060
Radiology and Nuclear Medicine Imaging Partners, Inc.
Nissan 4x4 Pickup
1997
1N6SD11Y8VC360062



 
 



--------------------------------------------------------------------------------